EXHIBIT 10.10









MASTER REPURCHASE AGREEMENT
Between:
STERLING NATIONAL BANK, as Buyer
and
M/I FINANCIAL CORP., as Seller


Dated as of November 13, 2012






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
SECTION 1.
APPLICABILITY; INCORPORATION OF CUSTOMER GUIDE    1

SECTION 2.
DEFINITIONS    1

SECTION 3.
INITIATION; TERMINATION    1

SECTION 4.
MARGIN AMOUNT MAINTENANCE    5

SECTION 5.
COLLECTIONS; INCOME PAYMENTS    5

SECTION 6.
REQUIREMENTS OF LAW    7

SECTION 7.
TAXES.    7

SECTION 8.
SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT    9

SECTION 9.
PAYMENT, TRANSFER; ACCOUNTS AND CUSTODY    10

SECTION 10.
DELIVERY OF DOCUMENTS    10

SECTION 11.
REPRESENTATIONS    11

SECTION 12.
COVENANTS    15

SECTION 13.
EVENTS OF DEFAULT    20

SECTION 14.
REMEDIES    21

SECTION 15.
INDEMNIFICATION AND EXPENSES; RECOURSE    23

SECTION 16.
SERVICING    24

SECTION 17.
DUE DILIGENCE    26

SECTION 18.
ASSIGNABILITY    27

SECTION 19.
TRANSFER AND MAINTENANCE OF REGISTER.    27


LEGAL02/33574838v9    ‑i‑

--------------------------------------------------------------------------------




SECTION 20.
HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS    28

SECTION 21.
RESERVED    28

SECTION 22.
SET‑OFF    28

SECTION 23.
TERMINABILITY    28

SECTION 24.
NOTICES AND OTHER COMMUNICATIONS    29

SECTION 25.
USE OF THE WAREHOUSE ELECTRONIC SYSTEM AND OTHER ELECTRONIC MEDIA    29

SECTION 26.
ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT    30

SECTION 27.
GOVERNING LAW    31

SECTION 28.
SUBMISSION TO JURISDICTION; WAIVERS    31

SECTION 29.
NO WAIVERS, ETC.    32

SECTION 30.
NETTING    32

SECTION 31.
CONFIDENTIALITY    32

SECTION 32.
INTENT    33

SECTION 33.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    34

SECTION 34.
MISCELLANEOUS    34

SECTION 35.
GENERAL INTERPRETIVE PRINCIPLES    35




LEGAL02/33574838v9    ‑ii‑

--------------------------------------------------------------------------------




EXHIBITS
SCHEDULE 1    Schedule of Defined Terms
SCHEDULE 2    Schedule of Facility Information
SCHEDULE 3    Schedule of Representations and Warranties


EXHIBIT A    Form of Opinion Letter
EXHIBIT B    Form of Seller’s Officer’s Certificate
EXHIBIT C    Form of Servicer Notice
EXHIBIT D    Form of Bailee Letter
EXHIBIT E    Form of Power of Attorney
EXHIBIT F    Form of Seller’s Compliance Certificate







LEGAL02/33574838v9    ‑iii‑

--------------------------------------------------------------------------------




MASTER REPURCHASE AGREEMENT
This is a MASTER REPURCHASE AGREEMENT (the “Agreement”), dated as of November
13, 2012, between M/I FINANCIAL CORP., an Ohio corporation (the “Seller”), and
STERLING NATIONAL BANK, a national banking association (the “Buyer”).
SECTION 1.
APPLICABILITY; INCORPORATION OF CUSTOMER GUIDE

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans on a servicing released basis against
the transfer of funds by Buyer, with a simultaneous agreement by Buyer to
transfer to Seller such Mortgage Loans on a servicing released basis on the
Repurchase Date, against the transfer of funds by Seller. Each such transaction
shall be referred to herein as a “Transaction” and shall be governed by this
Agreement (including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder), unless otherwise agreed in
writing. This Agreement constitutes a commitment by Buyer to enter into
Transactions under the Agreement. The parties acknowledge that Buyer has
committed to enter into Transactions with Seller on a committed basis, subject
to satisfaction of all terms and conditions of the Agreement.
The Customer Guide is one of the Program Documents as defined below. Such
Customer Guide is incorporated by reference into this Agreement and each Seller
Party agrees to adhere to all terms, conditions and requirements of the Customer
Guide. Buyer may amend the Customer Guide from time to time as more particularly
described in Section 34(e). In the event of a conflict or inconsistency between
this Agreement and the Customer Guide, the terms of this Agreement shall govern
unless subsequently amended by amendments to Customer Guide. Each Seller Party’s
execution and delivery of this Agreement constitutes such Seller Party’s
acknowledgment of receipt of the Customer Guide and such Seller Party’s
agreement to the terms and conditions set forth therein and herein with respect
thereto.
SECTION 2.
DEFINITIONS

As used herein, the defined terms set forth on Schedule 1 hereto shall have the
meanings set forth therein (all terms defined therein or in other provisions of
this Agreement in the singular to have the same meanings when used in the plural
and vice versa). Additionally, the following terms shall have the meanings
defined in the Uniform Commercial Code: accounts, chattel paper (including
electronic chattel paper), goods (including inventory and equipment and any
accessions thereto), instruments (including promissory notes), documents,
investment property, general intangibles (including payment intangibles and
software), and supporting obligations, products and proceeds.
SECTION 3.
INITIATION; TERMINATION

(a)    Conditions Precedent to Initial Transaction. Buyer’s agreement to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received from Seller any fees and
expenses payable hereunder, and all of the following documents, each of which
shall be satisfactory to Buyer and its counsel in form and substance:
(i)    The following Program Documents, duly executed and delivered to Buyer:
(A)    Agreement. This Agreement, duly executed by the parties thereto.

    

--------------------------------------------------------------------------------




(B)    Program Guaranty. The Program Guaranty, if any, duly executed by the
Guarantor.
(C)    Electronic Tracking Agreement. For all Mortgage Loans which are
registered on the MERS® System, an Electronic Tracking Agreement entered into,
duly executed and delivered by the parties thereto, in full force and effect,
free of any modification, breach or waiver.
(D)    Application. A duly completed Application, executed and delivered by
Seller to Buyer.
(ii)    Organizational Documents. Certified copies of the organizational
documents of each Seller Party.
(iii)    Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of each Seller Party, dated as
of no earlier than the date 10 Business Days prior to the Purchase Date with
respect to the initial Transaction hereunder.
(iv)    Officer’s Certificate. An officer’s certificate of each Seller Party in
form and substance as set forth in Exhibit B attached hereto.
(v)    Opinion of Counsel. An opinion of each Seller Party’s counsel, in form
and substance substantially as set forth in Exhibit A attached hereto.
(vi)    Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, UCC searches and duly authorized and filed Uniform
Commercial Code financing statements on Form UCC‑1.
(vii)    Insurance. Evidence that Seller obtained the insurance policies
required by Section 12 (l) hereof, and evidence that Buyer has been named as a
loss payee under its Fidelity Insurance and as a direct loss payee/right of
action under its errors and omissions insurance policy.
(viii)    Fees. Payment of any Warehouse Fees and other costs and expenses due
to Buyer hereunder.
(ix)    Other Documents. Such other documents as Buyer may reasonably request,
in form and substance reasonably acceptable to Buyer.
(b)    Conditions Precedent to all Transactions. Upon satisfaction of the
conditions set forth in this Section 3(b), Buyer may enter into a Transaction
with Seller. Buyer’s entering into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect thereto to the intended use thereof:
(i)    Due Diligence Review. Without limiting the generality of Section 17 of
the Agreement, Buyer shall have completed, to its satisfaction, its preliminary
due diligence review of the related Mortgage Loans and the Seller Parties.

LEGAL02/33574838v9    ‑2‑

--------------------------------------------------------------------------------




(ii)    No Default. No Default or Event of Default shall have occurred and be
continuing under the Program Documents.
(iii)    Representations and Warranties. Both immediately prior to the
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Seller Party in Section
11 of the Agreement, shall be true, correct and complete on and as of such
Purchase Date in all material respects with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
(iv)    Maximum Purchase Price. After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price paid by Buyer for all
Purchased Mortgage Loans subject to then outstanding Transactions under this
Agreement shall not exceed the Maximum Purchase Price.
(v)    No Margin Deficit. After giving effect to the requested Transaction, the
Asset Value of all Purchased Mortgage Loans exceeds the aggregate Repurchase
Price for such Transactions.
(vi)    Transaction Request. On or prior to the times set forth in the Customer
Guide, on the related Purchase Date, Seller shall have delivered to Buyer a
Transaction Request via the Warehouse Electronic System, and the pre-funding
documents specified in the Customer Guide.
(vii)    Delivery of Wet File and Mortgage File. Seller shall have delivered to
Buyer (A) with respect to each Purchased Mortgage Loan which is not a Wet Loan
by the time set forth in the Customer Guide on the Purchase Date, the Mortgage
File and (B) with respect to each Wet Loan, (y) by the time set forth in the
Customer Guide on the Purchase Date, the Wet File, and (z) on or prior to the
Wet Delivery Deadline, the Mortgage File.
(viii)    MERS. Evidence that Buyer has been registered as the “warehouse
lender” on the MERS System.
(ix)    Fees and Expenses. Buyer shall have received all fees and expenses of
counsel to Buyer as contemplated by Sections 9 and 15(b) which amounts, at
Buyer’s option, may be, with prior notice to Seller, withheld from the proceeds
remitted by Buyer to Seller pursuant to any Transaction hereunder; and
(x)    No Material Adverse Change. None of the following shall have occurred and
be continuing:
(A)    an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in Buyer not being able to finance
Purchased Mortgage Loans through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; or
(B)    an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

LEGAL02/33574838v9    ‑3‑

--------------------------------------------------------------------------------




(C)    there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement;
(D)    there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges; or (iii) a disruption in or
moratorium on commercial banking activities or securities settlement services.
Each Transaction Request delivered by Seller hereunder shall constitute a
certification by Seller that all the conditions set forth in this Section 3(b)
(other than clauses (ix) and (x) hereof) have been satisfied (both as of the
date of such notice or request and as of Purchase Date).
(c)    Initiation.
(i)    Seller shall deliver a Transaction Request through the Warehouse
Electronic System to Buyer as specified in the Customer Guide prior to entering
into any Transaction. Such Transaction Request shall include all information
required by Buyer pursuant to the Customer Guide. Following receipt of such
request, Buyer may agree to enter into such requested Transaction, in which case
it will fund the Purchase Price therefor as contemplated in this Agreement.
Buyer’s funding the Purchase Price of the Transaction and Seller’s acceptance
thereof, will constitute the parties agreement to enter into such Transaction.
(ii)    The information entered into the Warehouse Electronic System with
respect to any Transaction, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless objected to
in writing by Seller no more than two (2) Business Days after the Purchase Date
of the Transaction; provided that Buyer’s failure to enter the information into
the Warehouse Electronic System shall not affect the obligations of Seller under
any Transaction. An objection sent by Seller must state specifically that such
writing which is an objection, must specify the provision(s) being objected to
by Seller, must set forth such provision(s) in the manner that Seller believes
they should be stated, and must be received by Buyer no more than two (2)
Business Days after the Purchase Date for the Transaction. Notwithstanding the
foregoing, to the extent that Seller accepts funding of the Transaction, Seller
shall be deemed to have consented to the terms of the Transaction as set forth
in the Warehouse Electronic System.
(iii)    The Repurchase Date for each Transaction shall not be later than the
Termination Date.
(iv)    Subject to the terms and conditions of this Agreement, during such
period Seller may sell, repurchase and resell Eligible Mortgage Loans hereunder.
(v)    The delivery times and requirements for the Mortgage Loan File as well as
the timing and operations for the remittance of Purchase Price shall all be as
set forth in the Customer Guide.
(d)    Repurchase; Purchase by an Approved Investor
(i)    Seller may repurchase Purchased Mortgage Loans without penalty or premium
on

LEGAL02/33574838v9    ‑4‑

--------------------------------------------------------------------------------




any date. Such repurchase may occur simultaneously with a sale of the Purchased
Mortgage Loan to an Approved Investor. The Repurchase Price payable for the
repurchase of any such Purchased Mortgage Loan shall be reduced as provided in
Section 5(c). The timing and requirements for repurchase or sale of a Purchase
Mortgage Loan shall be set forth in the Customer Guide.
(ii)    On the Repurchase Date, termination of the Transaction will be effected
by reassignment to Seller or its designee of the Purchased Mortgage Loans (and
any Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Section 5)
against the simultaneous transfer of the Repurchase Price as described in the
Customer Guide. Such obligation to repurchase exists without regard to any prior
or intervening liquidation or foreclosure with respect to any Purchased Mortgage
Loan (but liquidation or foreclosure proceeds received by Buyer shall be applied
to reduce the Repurchase Price for such Purchased Mortgage Loan on each Payment
Date except as otherwise provided herein).
SECTION 4.
MARGIN AMOUNT MAINTENANCE

(a)    Buyer shall determine the Asset Value of each Purchased Mortgage Loan at
such intervals as determined by Buyer in its sole good faith discretion.
(b)    If at any time the Asset Value of any Purchased Mortgage Loans subject to
a Transaction is less than the Purchase Price for such Transaction (a “Margin
Deficit”), then Buyer may by notice to Seller (as such notice is more
particularly set forth below, a “Margin Call”), require Seller to transfer to
Buyer or its designee cash so that the Asset Value of the Purchased Mortgage
Loan will thereupon equal or exceed the Purchase Price for such Transaction.
(c)    Notice delivered pursuant to Section 4(b) may be given by any written or
electronic means. Any notice given before 10:00 a.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on such Business Day; notice given after 10:00
a.m. (New York City time) on a Business Day shall be met, and the related Margin
Call satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day (the foregoing time requirements for satisfaction of a Margin Call
are referred to as the “Margin Deadlines”).
(d)    The failure of Buyer, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions to which
this Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.
(e)    Any cash transferred to Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.
SECTION 5.
COLLECTIONS; INCOME PAYMENTS

(a)    Upon request of Buyer, Seller shall establish and maintain a segregated
time or demand deposit account for the benefit of Buyer (the “Custodial
Account”) with Buyer and shall deposit into the Custodial Account, within two
(2) Business Days of receipt, all Income received with respect to each Mortgage
Loan sold hereunder. Seller shall cause all applicable Subservicers to remit all
Income received by them with respect to each such Mortgage Loan directly to the
Custodial Account on the remittance date specified in the related servicing
agreement (but in no event less frequently than monthly). Under no

LEGAL02/33574838v9    ‑5‑

--------------------------------------------------------------------------------




circumstances shall Seller deposit any of its own funds into the Custodial
Account or otherwise commingle its own funds with funds belonging to Buyer as
owner of any Mortgage Loans. Seller shall name the Custodial Account “M/I
Financial Corp., in trust for and for the benefit of Sterling National Bank.”
(b)    All Income received with respect to a Mortgage Loan purchased hereunder,
whether or not deposited in the Custodial Account, shall be held in trust for
the exclusive benefit of Buyer as the owner of such Mortgage Loan and shall be
released only as follows:
(iii)    after the Repurchase Price for such Mortgage Loan has been paid in full
to Buyer, all amounts previously deposited in the Custodial Account with respect
to such Mortgage Loan and then in the Custodial Account shall be:
(A)    applied to any Obligations due and payable;
(B)    to the extent that there exists no Default, released by Buyer to Seller;
(iv)    if a Successor Servicer is appointed by Buyer, all amounts deposited in
the Custodial Account with respect to Mortgage Loans to be so serviced shall be
transferred into an account established by the Successor Servicer pursuant to
its agreement with Buyer;
(v)    upon the occurrence and during the continuance of an Event of Default
hereunder, all funds then held in the Custodial Account with respect to Mortgage
Loans shall only be released by Buyer in its sole good faith discretion; and
(vi)    funds may, in Buyer’s sole good faith discretion, be remitted to Buyer
to cure any Margin Deficit.
(c)    On each Payment Date Seller shall remit to Buyer (or Buyer shall
withdraw) a portion of the funds held in the Custodial Account with respect to a
Mortgage Loan for which the Repurchase Date has not yet occurred equal to the
accrued and unpaid Price Differential for such Mortgage Loan. Such remittances
shall be by wire transfer in accordance with wire transfer instructions
previously given to Seller by Buyer.
(d)    Seller authorizes Buyer to withdraw the remittance amount as set forth in
Section 5(c) above each month from any of Seller’s accounts as more particularly
set forth in the Customer Guide.
(e)    Seller shall not change the identity or location of the Custodial
Account. Seller shall from time to time, at its own cost and expense, execute
such directions to Buyer, and other papers, documents or instruments as may be
reasonably requested by Buyer.
(f)    If Buyer so requests, Seller shall promptly notify Buyer of each deposit
in the Custodial Account, and each withdrawal from the Custodial Account, made
by it with respect to Mortgage Loans owned by Buyer and serviced by Seller.
Seller shall also promptly deliver to Buyer photocopies of all periodic bank
statements and other records relating to the Custodial Account as Buyer may from
time to time request.
(g)    The amount required to be paid or remitted by Seller to Buyer, not made
when due (subject to any applicable grace periods) shall bear interest from the
due date until the remittance, transfer or payment is made, payable by Seller,
at the lesser of the Post-Default Rate or the maximum rate of interest

LEGAL02/33574838v9    ‑6‑

--------------------------------------------------------------------------------




permitted by law. If there is no maximum rate of interest specified by
applicable law, interest on such sums shall accrue at the Post-Default Rate.
SECTION 6.
REQUIREMENTS OF LAW

(a)    If any Requirement of Law (other than with respect to any amendment made
to Buyer’s certificate of incorporation and by laws or other organizational or
governing documents) including those regarding capital adequacy, or any change
in the interpretation or application of any Requirement of Law thereof or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
(vii)    shall subject Buyer to any Tax or increased Tax of any kind whatsoever
with respect to this Agreement or any Transaction or change the basis of
taxation of payments to Buyer in respect thereof;
(viii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;
(ix)    shall impose on Buyer any other condition;
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material in its sole good faith discretion, of
entering, continuing or maintaining any Transaction or to reduce any amount due
or owing hereunder in respect thereof, or shall have the effect of reducing
Buyer’s rate of return then, in any such case, Seller shall promptly pay Buyer
such additional amount or amounts as calculated by Buyer in good faith as will
compensate Buyer for such increased cost or reduced amount receivable on an
after-tax basis.
(b)    If Buyer becomes entitled to claim any additional amounts pursuant to
this Section, it shall promptly notify Seller of the event by reason of which it
has become so entitled. A certificate as to any additional amounts payable
pursuant to this Section submitted by Buyer to Seller shall be conclusive in the
absence of manifest error.
SECTION 7.
TAXES.

(a)    Any and all payments by any Seller Party under or in respect of this
Agreement or any other Program Documents to which such Seller Party is a party
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, “Taxes”), unless required by law. If a
Seller Party shall be required under any applicable Requirement of Law to deduct
or withhold any Taxes from or in respect of any sum payable under or in respect
of this Agreement or any of the other Program Documents to Buyer, (i) such
Seller Party shall make all such deductions and withholdings in respect of
Taxes, (ii) such Seller Party shall pay the full amount deducted or withheld in
respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with any applicable Requirement of Law, and (iii) the
sum payable by such Seller Party shall be increased as may be necessary so that
after such Seller Party has made all required deductions and withholdings
(including deductions and withholdings applicable to

LEGAL02/33574838v9    ‑7‑

--------------------------------------------------------------------------------




additional amounts payable under this Section 7) Buyer receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made in respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of Buyer, Taxes that are
imposed on its overall Net Income (and franchise taxes imposed in lieu thereof)
by the jurisdiction under the laws of which Buyer is organized or of its
applicable lending office, or any political subdivision thereof, unless such
Taxes are imposed as a result of Buyer having executed, delivered or performed
its obligations or received payments under, or enforced, this Agreement or any
of the other Program Documents (in which case such Taxes will be treated as
Non-Excluded Taxes).
(b)    In addition, each Seller Party hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other Program Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Program Document (collectively, “Other Taxes”).
(c)    Each Seller Party hereby agrees to indemnify Buyer for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 7 imposed on or paid by Buyer and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. The indemnity by each Seller Party provided for in this Section
7(c) shall apply and be made whether or not the Non-Excluded Taxes or Other
Taxes for which indemnification hereunder is sought have been correctly or
legally asserted. Amounts payable by a Seller Party under the indemnity set
forth in this Section 7(c) shall be paid within ten (10) days from the date on
which Buyer makes written demand therefor.
(d)    Within thirty (30) days after the date of any payment of Taxes, a Seller
Party (or any Person making such payment on behalf of such Seller Party) shall
furnish to Buyer for its own account a certified copy of the original official
receipt evidencing payment thereof.
(e)    Buyer (including for avoidance of doubt any permitted assignee, successor
or participant) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “insurance company,” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to Seller a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all attachments.
(f)    For any period with respect to which Buyer has failed to provide Seller
with the appropriate form, certificate or other document described in subsection
(e) of this Section 7 (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided, and (ii) if such form, certificate or
other document otherwise is not required under subsection (e) of this Section
7), Buyer shall not be entitled to indemnification or additional amounts under
subsection (a) or (c) of this Section 7 with respect to Non-Excluded Taxes
imposed by the United States by reason of such failure; provided, however, that
should Buyer become subject to Non-Excluded Taxes because of its failure to
deliver a form, certificate or other document required hereunder, Seller shall
take such steps as Buyer shall reasonably request, to assist Buyer in recovering
such Non-Excluded Taxes.
(g)    Without prejudice to the survival of any other agreement of any Seller
Party hereunder, the agreements and obligations of each Seller Party contained
in this Section 7 shall survive the termination of this Agreement. Nothing
contained in this Section 7 shall require Buyer to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

LEGAL02/33574838v9    ‑8‑

--------------------------------------------------------------------------------




(h)    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes, to treat
the Transaction as indebtedness of Seller that is secured by the Purchased
Mortgage Loans and the Purchased Mortgage Loans as owned by Seller for federal
income tax purposes in the absence of a Default by Seller. All parties to this
Agreement agree to such treatment and agree to take no action inconsistent with
this treatment, unless required by law.
SECTION 8.
SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a)    Security Interest. On each Purchase Date, Seller hereby sells, assigns
and conveys all rights and interests in the Purchased Mortgage Loans identified
on the related Mortgage Loan Schedule and the Repurchase Assets. Although the
parties intend that all Transactions hereunder be sales and purchases and not
loans, in the event any such Transactions are deemed to be loans, and in any
event Seller hereby pledges to Buyer as security for the performance by Seller
of its Obligations and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in the Purchased Mortgage Loans as
are specified on a Mortgage Loan Schedule and/or Transaction Request and/or in
the Warehouse Electronic System; the Records related to the Purchased Mortgage
Loans; the Program Documents (to the extent such Program Documents and Seller’s
right thereunder relate to the Purchased Mortgage Loans); any Property relating
to any Purchased Mortgage Loan or the related Mortgaged Property; any Takeout
Commitments relating to any Purchased Mortgage Loan; any Closing Protection
Letter, escrow letter or settlement agreement relating to any Purchased Mortgage
Loan; any Servicing Rights relating to any Purchased Mortgage Loan; all
insurance policies and insurance proceeds relating to any Purchased Mortgage
Loan or the related Mortgaged Property, including but not limited to any
payments or proceeds under any related primary insurance or hazard insurance;
any Income relating to any Purchased Mortgage Loan; the Custodial Account; the
Inbound Account; the Haircut Account; any Hedge Agreements relating to any
Purchased Mortgage Loan; and any other contract rights, accounts (including any
interest of Seller in escrow accounts) and any other payments, rights to payment
(including payments of interest or finance charges) and general intangibles to
the extent that the foregoing relates to any Purchased Mortgage Loan; and any
other assets relating to the Purchased Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Purchased Mortgage Loans;
and all collateral under any other secured debt facility (including, without
limitation, any facility documented as a repurchase agreement or similar
purchase and sale agreement) between Seller on the one hand and Buyer or Buyer’s
Affiliates on the other, in all instances, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located (collectively,
the “Repurchase Assets”).
Seller acknowledges that it has no rights to service the Purchased Mortgage
Loan. Without limiting the generality of the foregoing and in the event that
Seller is deemed to retain any residual Servicing Rights, and for the avoidance
of doubt, Seller grants, assigns and pledges to Buyer a security interest in the
Servicing Rights and proceeds related thereto and in all instances, whether now
owned or hereafter acquired, now existing or hereafter created. The foregoing
provision is intended to constitute a security agreement or other arrangement or
other credit enhancement related to the Agreement and Transactions hereunder as
defined under Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.
Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets and the Servicing Rights as Buyer, at its
option, may deem appropriate in its sole good faith discretion. Seller shall pay
the out-of-pocket searching and filing costs incurred by Buyer and its counsel
for any financing statement or statements prepared or searched pursuant to, and
in accordance with, this Agreement.
(b)    Buyer’s Appointment as Attorney in Fact. Seller agrees to execute a Power
of

LEGAL02/33574838v9    ‑9‑

--------------------------------------------------------------------------------




Attorney, the form of Exhibit E hereto, to be delivered on the date hereof.
SECTION 9.
PAYMENT, TRANSFER; ACCOUNTS AND CUSTODY

(a)    Payments and Transfers of Funds. Unless otherwise mutually agreed in
writing, all transfers of funds to be made by Seller hereunder shall be made in
Dollars, in immediately available funds, without deduction, set off or
counterclaim, to Buyer at the account maintained by Buyer on the date on which
such payment shall become due, all as more particularly described in the
Customer Guide.
(b)    Remittance of Purchase Price. On the Purchase Date for each Transaction,
ownership of the Purchased Mortgage Loans shall be transferred to Buyer or its
designee against the simultaneous transfer of the Purchase Price. With respect
to the Purchased Mortgage Loans being sold by Seller on a Purchase Date, Seller
hereby sells, transfers, conveys and assigns to Buyer or its designee without
recourse, but subject to the terms of this Agreement, all the right, title and
interest of Seller in and to the Purchased Mortgage Loans together with all
right, title and interest in and to the proceeds of any related Repurchase
Assets. All transfers of cash and assets shall be made in accordance with the
Customer Guide.
(c)    Operating Account; Inbound Account; Haircut Account. Seller shall
establish and maintain with Buyer an Operating Account, an Inbound Account and a
Haircut Account (the “Warehouse Accounts”), each identified on the Schedule of
Facility Information, in the form of a non-interest bearing deposit account.
Buyer shall have exclusive withdrawal rights from the Inbound Account and the
Haircut Account, and shall have non-exclusive withdrawal rights from the
Operating Account. Funds deposited in and withdrawn from the Warehouse Accounts
may be transferred as set forth in the Customer Guide. All amounts on deposit in
the Warehouse Accounts shall be held as cash margin and collateral for all
Obligations under this Agreement. Without limiting the generality of the
foregoing, in the event that a Margin Call or other Default exists and with
prior notice to Seller, Buyer shall be entitled to use any or all of the amounts
on deposit in the Warehouse Accounts to cure such circumstance or otherwise
exercise remedies available to Buyer.
(d)    Maintenance of Balances. If Seller shall fail to maintain with Buyer
during any calendar quarter non-interest bearing deposits in the Operating
Account, Inbound Account and Haircut Account in the aggregate, after charges to
compensate Buyer for services rendered to Seller, equal to at least the Minimum
Balance Requirement, Seller shall pay to Buyer a fee equal to the amount of such
deficit multiplied by a rate per annum equal to the Pricing Rate plus 2%.
(e)    Fees. Seller shall pay in immediately available funds to Buyer all fees,
including without limitation, the Warehouse Fees, as and when required
hereunder. All such payments shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at such account
designated by Buyer. Without limiting the generality of the foregoing or any
other provision of this Agreement, with prior notice to Seller, Buyer may
withdraw and retain from the Operating Account any Warehouse Fees due and owing
to Buyer.
SECTION 10.
DELIVERY OF DOCUMENTS

(a)    Custody of Mortgage Files. In connection with the sale, transfer,
conveyance and assignment of Purchased Mortgage Loans, on or prior to each
Purchase Date, Seller shall deliver or cause to be delivered and released to
Buyer or its designee the Mortgage File or Wet File, as applicable for the
related Purchased Mortgage Loans all as more particularly described in the
Customer Guide.

LEGAL02/33574838v9    ‑10‑

--------------------------------------------------------------------------------




Seller shall be solely responsible for providing each and every document
required for each Mortgage File to Buyer or its designee in a timely manner and
for completing or correcting any missing, incomplete or inconsistent documents,
and Buyer shall not be responsible or liable for taking any such action, causing
Seller or any other person or entity to do so or notifying any Person that any
such action has or has not been taken.
(b)    Release of Mortgage Files. All releases and deliveries of Mortgage Files
by Buyer shall be governed by the provisions of the Customer Guide. All Mortgage
Files or documents from Mortgage Files released by Buyer to Seller, pursuant to
this Section shall be held by Seller in trust for the benefit of Buyer.
SECTION 11.
REPRESENTATIONS

(1)    Each Seller Party, jointly and severally, represents and warrants to
Buyer that as of the Purchase Date for any Purchased Mortgage Loans by Buyer
from Seller and as of the date of this Agreement and any Transaction hereunder
and at all times while the Program Documents are in full force and effect and/or
any Transaction hereunder is outstanding:
(a)    Acting as Principal. Seller will engage in such Transactions as principal
(or, if agreed in writing in advance of any Transaction by the other party
hereto, as agent for a disclosed principal).
(b)    No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for Buyer, who may be entitled to any commission
or compensation in connection with the sale of Purchased Mortgage Loans pursuant
to this Agreement.
(c)    Financial Statements. The Financial Reporting Party has heretofore
furnished to Buyer a copy, certified by its president or chief financial
officer, of its (a) Financial Statements for the Financial Reporting Group for
the fiscal year ended the Annual Financial Statement Date, setting forth in each
case in comparative form the figures for the previous year, with an unqualified
opinion thereon of an Approved CPA and (b) Financial Statements for the
Financial Reporting Group for such monthly period(s), of the Financial Reporting
Group up until Monthly Financial Statement Date, setting forth in each case in
comparative form the figures for the previous year. All such Financial
Statements are complete and correct and fairly present, in all material
respects, the consolidated and consolidating financial condition of the
Financial Reporting Group and the consolidated and consolidating results of its
operations as at such dates and for such monthly periods, all in accordance with
GAAP. Each Guarantor that is an individual person, if any, has heretofore
furnished to Buyer a copy of its annual personal financial statement as of the
Personal Financial Statement Date and such Guarantor’s annual tax return for the
year ended the Personal Financial Statement Date. Since the Annual Financial
Statement Date, there has been no material adverse change in the consolidated
business, operations or financial condition of the Financial Reporting Group
taken as a whole from that set forth in said Financial Statements nor is any
Seller Party aware of any state of facts which (without notice or the lapse of
time) would or could result in any such material adverse change or could have a
Material Adverse Effect. The Financial Reporting Party does not have, on the
Annual Financial Statement Date, any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long‑term leases or unusual forward or long‑term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Financial Reporting Party except as
heretofore disclosed to Buyer in writing.
(d)    Organization, Etc. Each Seller Party is duly organized, validly existing
and in good

LEGAL02/33574838v9    ‑11‑

--------------------------------------------------------------------------------




standing under the laws of the jurisdiction of its organization. Each Seller
Party (a) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; (b) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect.
(e)    Authorization, Compliance, Approvals. The execution and delivery of, and
the performance by each Seller Party of its obligations under, the Program
Documents to which it is a party (a) are within such Seller Party’s powers,
(b) have been duly authorized by all requisite action, (c) do not violate any
provision of applicable Requirement of Law, rule or regulation, or any order,
writ, injunction or decree of any court or other Governmental Authority, or its
organizational documents, (d) do not violate any indenture, agreement, document
or instrument to which such Seller Party or any of its Subsidiaries is a party,
or by which any of them or any of their properties, any of the Repurchase Assets
is bound or to which any of them is subject and (e) are not in conflict with, do
not result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, or except as may be provided by any Program Document,
result in the creation or imposition of any Lien upon any of the property or
assets of such Seller Party or any of its Subsidiaries. No Seller Party is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority in connection with or
as a condition to the consummation of the Transactions contemplated herein.
(f)    Litigation. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting any Seller Party
or any Subsidiary or affecting any of the Repurchase Assets or any of the other
properties of any Seller Party before any Governmental Authority which
(i) questions or challenges the validity or enforceability of the Program
Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) except as disclosed to Buyer, makes a claim or claims
in an aggregate amount greater than the Litigation Threshold, (iii) individually
or in the aggregate, if adversely determined, would have a Material Adverse
Effect, or (iv) requires filing with the SEC in accordance with its regulations
or (v) relates to any violation of the Home Ownership and Equity Protection Act
or any state, city or district high cost home mortgage or predatory lending law.
(g)    Purchased Mortgage Loans.
(i)    Seller has not assigned, pledged, or otherwise conveyed or encumbered any
Mortgage Loan to any other Person, and immediately prior to the sale of such
Mortgage Loan to Buyer, Seller was the sole owner of such Mortgage Loan and had
good and marketable title thereto, free and clear of all Liens, in each case
except for Permitted Liens and Liens to be released simultaneously with the sale
to Buyer hereunder.
(ii)    The provisions of this Agreement are effective to either constitute a
sale of Repurchase Assets to Buyer or to create in favor of Buyer a valid first
priority security interest in all right, title and interest of Seller in, to and
under the Repurchase Assets.
(h)    Proper Names; Chief Executive Office/Jurisdiction of Organization. Seller
does not operate in any jurisdiction under a trade name, division name or name
other than those names previously disclosed in writing by Seller to Buyer. On
the Effective Date, Seller’s chief executive office is, and has been, located as
specified on the signature page hereto. Seller’s jurisdiction of organization,
type of

LEGAL02/33574838v9    ‑12‑

--------------------------------------------------------------------------------




organization and organizational identification number is as set forth on the
Schedule of Facility Information. The Guarantor’s (if any) jurisdiction of
organization type of organization and organizational identification number is as
set forth on the Schedule of Facility Information.
(i)    Location of Books and Records. The location where Seller keeps its books
and records, including all computer tapes, computer systems and storage media
and records related to the Repurchase Assets is its chief executive office.
(j)    Enforceability. This Agreement and all of the other Program Documents
executed and delivered by each Seller Party in connection herewith are legal,
valid and binding obligations of Seller Party and are enforceable against Seller
Party in accordance with their terms except as such enforceability may be
limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Requirement of Laws affecting creditors
rights generally and (ii) general principles of equity.
(k)    No Default. No Default or Event of Default has occurred and is
continuing.
(l)    [Reserved].
(m)    Scheduled Indebtedness. All Indebtedness which is presently in effect
and/or outstanding is listed on Schedule 2 hereto as Scheduled Indebtedness, and
no defaults or events of default exist thereunder.
(n)    Accurate and Complete Disclosure. The information, reports, Financial
Statements, exhibits and schedules furnished in writing by or on behalf of each
Seller Party to Buyer in connection with the negotiation, preparation or
delivery of this Agreement or performance hereof and the other Program Documents
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.
(o)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.
(p)    Investment Company. No Seller Party nor any Subsidiary of any Seller
Party is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended or
(ii) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
(q)    Solvency. As of the date hereof and immediately after giving effect to
each Transaction, the fair value of the assets of Seller is greater than the
fair value of the liabilities (including, without limitation, contingent
liabilities if and to the extent required to be recorded as a liability on the
Financial Statements of Seller in accordance with GAAP) of Seller and Seller is
solvent and, after giving effect to the transactions contemplated by this
Agreement and the other Program Documents, will not be rendered insolvent or
left with an unreasonably small amount of capital with which to conduct its
business and perform its obligations. Seller does not intend to incur, nor does
it believe that it has incurred, debts beyond its ability to pay such debts as
they mature. No Seller Party is contemplating the commencement of an insolvency,
bankruptcy, liquidation, or consolidation proceeding or the appointment of a
receiver, liquidator, conservator, trustee, or similar official in respect of
itself or any of its property.

LEGAL02/33574838v9    ‑13‑

--------------------------------------------------------------------------------




(r)    ERISA. From the fifth fiscal year preceding the current year through the
termination of this Agreement (the “Reporting Period”), with respect to any
pension or benefit plan maintained by any Seller Party or any ERISA Affiliate,
or to which any Seller Party or any ERISA Affiliate contributes or has
contributed (each, a “Plan”), the benefits under which Plan are guaranteed, in
whole or in part, by the PBGC (i) any Seller Party and each ERISA Affiliate has
funded and will continue to fund each Plan as required by the provisions of
Section 412 of the Code; (ii) any Seller Party and each ERISA Affiliate has
caused and will continue to cause each Plan to pay all benefits when due; (iii)
no Seller Party nor any ERISA Affiliate has been or is obligated to contribute
to any multiemployer plan as defined in Section 3(37) of ERISA; (iv) any Seller
Party (on behalf of ERISA Affiliate, if applicable) will provide to Buyer (A) no
later than the date of submission to the PBGC, a copy of any notice of a Plan’s
termination (B) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Code and (C) notice of any Reportable Event as
such term is defined in ERISA (and has, prior to the date of this Agreement,
provided to Buyer a copy of any document described in clauses (iv)(A), (B) or
(C) relating to any date in the Reporting Period prior to the date of this
Agreement); and (v) any Seller Party and each ERISA Affiliate will subscribe
from the date of this Agreement to the termination of this Agreement to any
continent liability insurance provided by the PBGC to protect against employer
liability upon termination of a guaranteed pension plan, if available to any
Seller Party or ERISA Affiliate, as applicable.
(s)    Taxes. Each Seller Party and their respective Subsidiaries have timely
filed all tax returns that are required to be filed by them and have timely paid
all Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided. There are no Liens for Taxes, except
for statutory liens for Taxes not yet due and payable.
(t)    No Reliance. Each Seller Party has made its own independent decisions to
enter into the Program Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. No Seller Party is relying upon any
advice from Buyer as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.
(u)    Plan Assets. No Seller Party is an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Mortgage Loans are not “plan assets” within the meaning
of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA, in any Seller
Party’s hands and transactions by or with any Seller Party are not subject to
any state or local statute regulating investments of, or fiduciary obligations
with respect to governmental plans within the meaning of Section 3(32) of ERISA.
(v)    Agency Approvals. To the extent previously approved, Seller is approved
by Fannie Mae as an approved lender, Freddie Mac as an approved seller/servicer,
VA as a VA Approved Lender and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act. In each such case, Seller is in good standing, with no
event having occurred or Seller having any reason whatsoever to believe or
suspect will occur, including, without limitation, a change in insurance
coverage which would either make Seller unable to comply with the eligibility
requirements for maintaining all such applicable approvals or require
notification to the relevant Agency. Seller has adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

LEGAL02/33574838v9    ‑14‑

--------------------------------------------------------------------------------




(w)    Anti‑Money Laundering Laws. Each Seller Party has complied with all
applicable anti‑money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti‑Money Laundering
Laws”); each Seller Party has established an anti‑money laundering compliance
program as required by the Anti‑Money Laundering Laws, has conducted the
requisite due diligence in connection with the origination of each Mortgage Loan
for purposes of the Anti‑Money Laundering Laws, including with respect to the
legitimacy of the applicable Mortgagor and the origin of the assets used by the
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti‑Money Laundering Laws.
(x)    No Prohibited Persons. No Seller Party nor any of their Affiliates,
officers, directors, partners or members, is an entity or person (or to the
Seller’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
(y)    Insured Depository Institution Representations. If any Seller Party is an
Insured Depository Institution, such Seller Party makes the following additional
representations and warranties: (i) The Program Documents do not violate any
statutory or regulatory requirements applicable to such Seller Party; (ii)The
Program Documents have been (1) executed contemporaneously with the definitive
agreement reached by Buyer and such Seller Party, (2) such Seller Party’s Board
of Directors has authorized such Seller Party’s officers to negotiate and enter
into the Agreement, which authorization shall be reflected in the minutes of
said board, and (3) entered into the official records of such Seller Party, a
copy of which approvals, certified by a vice president or higher officer of such
Seller Party, has been provided to Buyer; (iii) The aggregate amount of the
Purchase Price of the Transactions, after giving effect to any Transactions
being made on the Purchase Date hereof, between Buyer and such Seller Party does
not exceed any restrictions or limitations imposed by the board of directors or
regulatory requirements of such Seller Party; and (iv) As of any date of
determination, such Seller Party is Well Capitalized.
SECTION 12.
COVENANTS

On and as of the date of this Agreement and each Purchase Date and at all times
until this Agreement is no longer in force, each Seller Party covenants, jointly
and severally, as follows:
(a)    Preservation of Existence; Compliance with Law. Each Seller Party shall
(i) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;
(ii) comply with the requirements of all applicable Requirement of Laws, rules,
regulations and orders, whether now in effect or hereafter enacted or
promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws); (iii) maintain all licenses, permits or
other approvals necessary for such Seller Party to conduct its business and to
perform its obligations under the Program Documents, and shall conduct its
business strictly in accordance with applicable Requirement of Law; (iv) keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied.

LEGAL02/33574838v9    ‑15‑

--------------------------------------------------------------------------------




(b)    Taxes. Each Seller Party shall timely file all tax returns that are
required to be filed by it and shall timely pay all Taxes due, except for any
such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted with respect to which adequate reserves have
been provided.
(c)    Notice of Proceedings or Adverse Change. Each Seller Party shall give
notice to Buyer promptly but in no event later than the time frames set forth
below after a Responsible Officer of such Seller Party has any knowledge of:
(i)    no later than one (1) Business day, the occurrence of any Default or
Event of Default;
(ii)    no later than one (1) Business Day, any (a) default or event of default
under any Indebtedness of such Seller Party the outstanding principal amount of
which is in excess of $1,000,000, or (b) litigation, investigation, regulatory
action or proceeding that is pending or threatened by or against such Seller
Party in any federal or state court or before any Governmental Authority which,
if not cured or if adversely determined, would reasonably be expected to have a
Material Adverse Effect or constitute a Default or Event of Default, and (c) any
Material Adverse Effect with respect to such Seller Party;
(iii)    no later than two (2) Business Days, any litigation or proceeding that
is pending or threatened against (a) such Seller Party in which the amount
involved exceeds the Litigation Threshold and is not covered by insurance, in
which injunctive or similar relief is sought, or which, would reasonably be
expected to have a Material Adverse Effect and (b) any litigation or proceeding
that is pending or threatened in connection with any of the Repurchase Assets,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;
(iv)    no later than two (2) Business Days, and, as soon as reasonably
possible, notice of any of the following events: (A) a material change in the
insurance coverage of such Seller Party, with a copy of evidence of same
attached; (B) any material change in accounting policies or financial reporting
practices of such Seller Party; (C) promptly upon receipt of notice or knowledge
of any Lien or security interest (other than security interests created hereby
or under any other Program Document) on, or claim asserted against, any of the
Repurchase Assets; (D) the termination or nonrenewal of any debt facilities of
such Seller Party which have a maximum principal amount (or equivalent)
available of more than the Facility Termination Threshold; (E) any Change in
Control or any change in direct or indirect ownership or controlling interest of
any Seller Party’s direct or indirect owner; (F) any other event, circumstance
or condition that has resulted, or could reasonably be expected to result, in a
Material Adverse Effect;
(v)    no later than two (2) Business Days after Seller receives notice of the
same, (A) any Mortgage Loan submitted for inclusion into an Agency Security and
rejected by that Agency for inclusion in such Agency Security; (B) any Mortgage
Loan submitted to an Approved Investor (whole loan or securitization) and
rejected for purchase by such Approved Investor; (C) any request for repurchase
of or indemnification for a Mortgage Loan purchased by a third party investor;
or (D) the termination or suspension of approval of Seller to sell any Mortgage
Loans to any Approved Investor.
(d)    Financial Reporting. Each Seller Party shall maintain a system of
accounting established and administered in accordance with GAAP consistently
applied, and furnish to Buyer, with a certification by the president or chief
financial officer of the Financial Reporting Party (the following

LEGAL02/33574838v9    ‑16‑

--------------------------------------------------------------------------------




hereinafter referred to as the “Financial Statements”):
(i)    Within ninety (90) days after the close of each fiscal year, consolidated
and consolidating balance sheets and the related consolidated and consolidating
statements of income and retained earnings and of cash flows as at the end of
such year for the Financial Reporting Group for the fiscal year, setting forth
in each case in comparative form the figures for the previous year, with an
unqualified opinion thereon of an Approved CPA;
(ii)    Within thirty (30) days after the end of each calendar quarter, the
consolidated and consolidating balance sheets and the related consolidated and
consolidating statements of income and retained earnings and of cash flows for
the Financial Reporting Group for such quarterly period(s), of the Financial
Reporting Group, setting forth in each case in comparative form the figures for
the previous year;
(iii)    Within thirty (30) days after the end of each month, the consolidated
and consolidating balance sheets and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for the Financial
Reporting Group for such monthly period(s), of the Financial Reporting Group;
(iv)    Simultaneously with the furnishing of each of the Financial Statements
to be delivered pursuant to subsection (i)‑(ii) above, and monthly, a
certificate in the form of Exhibit F hereto and certified by the president or
chief financial officer of the Financial Reporting Party;
(v)    If applicable, copies of any 10‑Ks, 10‑Qs, registration statements and
other “corporate finance” SEC filings (other than 8‑Ks) by each Seller Party
within 5 Business Days of their filing with the SEC; provided, that, each Seller
Party will provide Buyer with a copy of the annual 10‑K filed with the SEC by
such Seller Party, no later than 90 days after the end of the year; and
(vi)    Promptly, from time to time, such other information regarding the
business affairs, operations and financial condition of each Seller Party as
Buyer may reasonably request.
(e)    Further Assurances. Each Seller Party shall execute and deliver to Buyer
all further documents, financing statements, agreements and instruments, and
take all further actions that may be required under applicable Requirement of
Law, or that Buyer may reasonably request, in order to effectuate the
transactions contemplated by this Agreement and the Program Documents or,
without limiting any of the foregoing, to grant, preserve, protect and perfect
the validity and first‑priority of the security interests created or intended to
be created hereby.
(f)    True and Correct Information. All information, reports, exhibits,
schedules, Financial Statements or certificates of each Seller Party thereof or
any of their officers furnished to Buyer hereunder and during Buyer’s diligence
of the Seller Parties will be true and complete and will not omit to disclose
any material facts necessary to make the statements therein or therein, in light
of the circumstances in which they are made, not misleading. All required
Financial Statements, information and reports delivered by each Seller Party to
Buyer pursuant to this Agreement shall be prepared in accordance with GAAP, or
as applicable, to SEC filings, the appropriate SEC accounting requirements.
(g)    ERISA Events. No Seller Party shall permit any ERISA Affiliate to be in
violation of any provision of Section 11(r) of this Agreement and no Seller
Party shall be in violation of Section 11

LEGAL02/33574838v9    ‑17‑

--------------------------------------------------------------------------------




(u) of this Agreement.
(h)    Financial Condition Covenants. The applicable Seller Parties shall comply
with the Financial Condition Covenants set forth in the Schedule of Facility
Information.
(i)    Hedging. Seller shall hedge Purchased Mortgage Loans in accordance with
Seller’s hedging policies as in effect from time to time. Seller shall not make
any material change to its hedging policies without the prior written notice to
Buyer. Additionally, Buyer may in its reasonable discretion request a current
copy of its hedging policies at any time.
(j)    [Reserved].
(k)    Servicer Approval. Seller shall not cause the Mortgage Loans to be
serviced by any servicer other than a servicer expressly approved in writing by
Buyer, which approval shall be deemed granted by Buyer with respect to Seller
with the execution of this Agreement.
(l)    Insurance. Seller shall maintain Fidelity Insurance and errors and
omissions insurance in respect of its officers, employees and agents is such
amounts acceptable to Buyer, which shall include a provision that such policies
cannot be terminated or materially modified without at least 30 days’ prior
notice to Buyer. Seller shall notify Buyer of any material change in the terms
of any such insurance. Seller shall maintain endorsements for theft of warehouse
lender money and collateral, naming Buyer as a loss payee under its Fidelity
Insurance and as a direct loss payee/right of action under its errors and
omissions insurance policy.
(m)    Books and Records. Seller shall, to the extent practicable, maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Repurchase Assets in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets.
(n)    Illegal Activities. No Seller Party shall engage in any conduct or
activity that could subject its assets to forfeiture or seizure.
(o)    Material Change in Business. No Seller Party shall make any material
change in the nature of its business as carried on at the date hereof.
(p)    Disposition of Assets. Seller shall not cause or permit any of the
Purchased Mortgage Loans to be sold, pledged, assigned or transferred except as
permitted hereunder.
(q)    Transactions with Affiliates. No Seller Party shall enter into such
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate unless such transaction is (a) not otherwise prohibited in this
Agreement, (b) in the ordinary course of a Seller Party’s business and (c) upon
fair and reasonable terms no less favorable to such Seller Party, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate.
(r)    Organization. No Seller Party shall (i) cause or permit any change to be
made in its name, organizational identification number, identity or corporate
structure, each as described in Section 11(h) or (ii) change its jurisdiction of
organization, unless it shall have provided Buyer thirty (30) days’ prior

LEGAL02/33574838v9    ‑18‑

--------------------------------------------------------------------------------




written notice of such change and shall have first taken all action required by
Buyer for the purpose of perfecting or protecting the lien and security interest
of Buyer established hereunder.
(s)    Mortgage Loan Reports. On the Reporting Date or with such greater
frequency as requested by Buyer, Seller will furnish to Buyer monthly electronic
Mortgage Loan performance data, including, without limitation, a Mortgage Loan
Schedule, delinquency reports, pool analytic reports and static pool reports
(i.e., delinquency, foreclosure and net charge off reports) and monthly
stratification reports summarizing the characteristics of the Mortgage Loans.
(t)    Approved Underwriting Guidelines. Seller shall not submit to Buyer for
purchase, and Buyer shall have no obligation to purchase, any Mortgage Loan
underwritten in accordance with underwriting guidelines other than Approved
Underwriting Guidelines, including amendments to Approved Underwriting
Guidelines not expressly approved by Buyer.
(u)    Agency Approvals; Servicing. To the extent previously approved, Seller
shall maintain its status with Fannie Mae and Ginnie Mae as an approved lender
and Freddie Mac as an approved seller/servicer, in each case in good standing
(each such approval, an “Agency Approval”). Should Seller, for any reason, cease
to possess all such applicable Agency Approvals to the extent necessary, should
Seller experience any change in its delegated underwriting authority from any
Agency, or should notification to the relevant Agency or to HUD, FHA or VA be
required, Seller shall so notify Buyer promptly in writing. Notwithstanding the
preceding sentence and to the extent previously approved, Seller shall take all
necessary action to maintain all of its applicable Agency Approvals at all times
during the term of this Agreement and each outstanding Transaction.
(v)    Sharing of Information. Each Seller Party hereby allows and consents to
Buyer, subject to applicable law, exchanging information related to such Seller
Party, its credit, its mortgage loan originations and the Transactions hereunder
with third party lenders, facility providers and Approved Investors
(collectively, “Third Party Participants”), and each Seller Party shall permit
each Third Party Participant to share such similar information with Buyer. In
furtherance of the foregoing, each Seller Party shall use its best efforts to
provide Buyer access to each Third Party Participant’s electronic system to
retrieve the information described herein.
(w)    Most Favored Status. Each Seller Party agrees that should any Seller
Party enter into a repurchase agreement or credit facility with any Person other
than Buyer or an Affiliate of Buyer, such Seller Party shall promptly provide
Buyer with a copy of any such repurchase agreement. To the extent that Buyer
determines, in its sole good faith discretion, that any term of any such
repurchase agreement provides more favorable terms with respect to any
guaranties or financial covenants, including without limitation covenants
covering the same or similar subject matter referred to in Section 12(h) hereof
(a “More Favorable Agreement”), Buyer shall propose an amendment to this
Agreement to include such more favorable term(s) contained in such More
Favorable Agreement, which Seller will review and, to the extent acceptable to
Seller in its commercially reasonable discretion, execute and deliver to Buyer.
In the event that Seller does not execute such amendment, Buyer may terminate
this Agreement notwithstanding any commitment hereunder; provided that any such
termination shall not, on its own, accelerate the Repurchase Date for any
Purchased Mortgage Loan hereunder.
(x)    Reporting. Promptly upon request by Buyer, Seller shall furnish to Buyer
other third party lender’s asset aging reports, production reports, warehouse
lender asset status reports, and/or investor scorecards.

LEGAL02/33574838v9    ‑19‑

--------------------------------------------------------------------------------




SECTION 13.
EVENTS OF DEFAULT

If any of the following events (each an “Event of Default”) occur, Buyer shall
have the rights set forth in Section 14, as applicable:
(a)    Payment Default. Any Seller Party shall default in the payment of (i) any
amount payable by it hereunder in respect of a Repurchase Price on the
applicable Repurchase Date or Price Differential on the applicable Payment Date,
(ii) Expenses (and such failure to pay Expenses shall continue for more than 30
calendar days), or (iii) any other Obligations within three (3) Business Days
after the same is due and payable; or
(b)    Representation and Warranty Breach. Any representation, warranty or
certification made or deemed made herein or in any other Program Document by a
Seller Party or any certificate furnished to Buyer pursuant to the provisions
hereof or thereof or any information with respect to the Mortgage Loans
furnished in writing by on behalf of a Seller Party shall prove to have been
untrue or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 3, which
shall be considered solely for the purpose of determining the Asset Value, the
existence of a Margin Deficit and the obligation to repurchase such Mortgage
Loan unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made, (ii) any such representations and warranties have been determined by
Buyer in its sole good faith discretion to be materially false or misleading on
a regular basis, or (iii) Buyer, in its sole good faith discretion, determines
that such breach of a material representation, warranty or covenant materially
and adversely affects (A) the condition (financial or otherwise) of such party
or its Subsidiaries; or (B) Buyer’s determination to enter into this Agreement
or Transactions with such party, in each such case, then such breach shall
constitute an immediate Event of Default and Seller shall have no cure right
hereunder); or
(c)    Immediate Covenant Default. The failure of a Seller Party to perform,
comply with or observe any term, covenant or agreement applicable to Seller
contained in any of Sections 12(a) (Preservation of Existence; Compliance with
Law); (f) (True and Correct Information.); (h) (Financial Condition Covenants.);
(j) (No Adverse Selection.); (n) (Illegal Activities.); (o) (Material Change in
Business); (p) Disposition of Assets; Liens); or (u) (Agency Approvals;
Servicing); or
(d)    Additional Covenant Defaults. A Seller Party shall fail to observe or
perform any other covenant or agreement contained in this Agreement (and not
identified in clause (c) of Section 13) or any other Program Document, and if
such default shall be capable of being remedied, and such failure to observe or
perform shall continue unremedied for a period of 5 Business Days; or
(e)    Judgments. A judgment or judgments for the payment of money in excess of
the Litigation Threshold in the aggregate shall be rendered against a Seller
Party by one or more courts, administrative tribunals or other bodies having
jurisdiction and the same shall not be satisfied, discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within 60 days from the date of entry thereof, and such Seller
Party shall not, within said period of 60 days, or such longer period during
which execution of the same shall have been stayed or bonded, appeal therefrom
and cause the execution thereof to be stayed during such appeal; or
(f)    Cross‑Default. Any “event of default” or any other default which permits
a demand for, or requires, the early repayment of obligations due by a Seller
Party under any agreement (after the expiration of any applicable grace period
under any such agreement) relating to any Indebtedness of a Seller

LEGAL02/33574838v9    ‑20‑

--------------------------------------------------------------------------------




Party;
(g)    Insolvency Event. An Insolvency Event shall have occurred with respect to
a Seller Party; or
(h)    Enforceability. For any reason, this Agreement at any time shall not be
in full force and effect in all material respects or shall not be enforceable in
all material respects in accordance with its terms, or any Lien granted pursuant
thereto shall fail to be perfected and of first priority, or any Person (other
than Buyer) shall contest the validity, enforceability, perfection or priority
of any Lien granted pursuant thereto, or any party thereto (other than Buyer)
shall seek to disaffirm, terminate, limit or reduce its obligations hereunder;
or
(i)    Liens. Seller shall grant, or suffer to exist, any Lien on any Repurchase
Asset (except any Lien in favor of Buyer); or the Repurchase Assets shall
neither (A) have been sold to Buyer, nor (B) be subject to first priority
perfected Liens in favor of Buyer; or
(j)    Material Adverse Effect. Buyer shall have determined that a Material
Adverse Effect has occurred.
(k)    Change in Control. A Change in Control of any Seller Party shall have
occurred; or
(l)    Going Concern. The Financial Reporting Party’s audited Financial
Statements or notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of a Seller Party as a
“going concern” or reference of similar import; or
(m)    Repurchases of Mortgage Loans; Defective Mortgage Loans. The Seller
Parties in the aggregate shall have repurchased in the aggregate greater than
the Buy Back Threshold (based upon aggregate unpaid principal balance) of
Mortgage Loans (excluding repurchases under warehouse or repurchase facilities)
in any 30 day period; or one or more Purchased Mortgage Loans shall be Defective
Mortgage Loans and Seller fails to repurchase such Defective Mortgage Loans
within one Business Day of notice from Buyer that such repurchase is required.
(n)    Investigations. There shall occur the initiation of any investigation,
audit, examination or review of a Seller Party by an Agency or any Governmental
Authority, with the exception of (i) normally scheduled audits or examinations
by such Seller Party’s regulators or (ii) audits or examinations conducted in
the ordinary course of business.
(o)    Governmental Action. A Seller Party shall become the subject of a cease
and desist order of the Appropriate Federal Banking Agency or any other
Governmental Authority or enter into a memorandum of understanding or consent
agreement with the Appropriate Federal Banking Agency or other Governmental
Authority, any of which, would have, or is purportedly the result of any
condition which would be reasonably likely to have, a Material Adverse Effect.
SECTION 14.
REMEDIES


LEGAL02/33574838v9    ‑21‑

--------------------------------------------------------------------------------




(a)    If an Event of Default occurs and is continuing, the following rights and
remedies are available to Buyer; provided, that an Event of Default shall be
deemed to be continuing unless expressly waived by Buyer in writing.
(vi)    At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence and during the continuance of an Insolvency
Event of a Seller Party), the Repurchase Date for each Transaction hereunder, if
it has not already occurred, shall be deemed immediately to occur. Buyer shall
(except upon the occurrence and continuance of an Insolvency Event of a Seller
Party) give notice to Seller of the exercise of such option as promptly as
practicable.
(vii)    If Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section,
(A)    Seller’s obligations in such Transactions to repurchase all Purchased
Mortgage Loans at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by Seller
hereunder;
(B)    to the extent permitted by applicable Requirement of Law, the Repurchase
Price with respect to each such Transaction shall be increased by the aggregate
amount obtained by daily application of, on a 360 day per year basis for the
actual number of days during the period from and including the date of the
exercise or deemed exercise of such option to but excluding the date of payment
of the Repurchase Price as so increased, (x) the Post‑Default Rate in effect
following an Event of Default to (y) the Repurchase Price for such Transaction
as of the Repurchase Date as determined pursuant to subsection (a)(i) of this
Section (decreased as of any day by (i) any amounts actually in the possession
of Buyer pursuant to clause (C) of this subsection, and (ii) any proceeds from
the sale of Purchased Mortgage Loans applied to the Repurchase Price pursuant to
subsection (a)(iv) of this Section; and
(C)    all Income actually received by Buyer pursuant to Section 5 shall be
applied to the aggregate unpaid Obligations owed by the Seller Parties.
(viii)    Upon the occurrence and during the continuance of one or more Events
of Default, Buyer shall have the right to obtain physical possession of all
files of Seller relating to the Purchased Mortgage Loans and the Repurchase
Assets and all documents relating to the Purchased Mortgage Loans which are then
or may thereafter come in to the possession of Seller or any third party acting
for Seller and Seller shall deliver to Buyer such assignments as Buyer shall
request. To the extent permitted by applicable law, Buyer shall be entitled to
specific performance of all agreements of Seller contained in the Program
Documents.
(ix)    At any time on the Business Day following notice to Seller (which notice
may be the notice given under subsection (a)(i) of this Section), in the event
Seller has not repurchased all Purchased Mortgage Loans, Buyer may
(A) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as Buyer may deem satisfactory any
or all Purchased Mortgage Loans and the Repurchase Assets subject to a such
Transactions hereunder

LEGAL02/33574838v9    ‑22‑

--------------------------------------------------------------------------------




and apply the proceeds thereof to the aggregate unpaid Repurchase Prices and any
other amounts owing by Seller hereunder or (B) in its sole good faith discretion
elect, in lieu of selling all or a portion of such Purchased Mortgage Loans, to
give Seller credit for such Purchased Mortgage Loans and the Repurchase Assets
in an amount equal to the Market Value of the Purchased Mortgage Loans against
the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. The proceeds of any disposition of Purchased Mortgage Loans and the
Repurchase Assets following the occurrence and continuance of an Event of
Default shall be applied as determined by Buyer in its sole good faith
discretion.
(x)    Seller shall be liable to Buyer for (i) the amount of all reasonable
legal or other out-of-pocket expenses (including, without limitation, all
out-of-pocket costs and expenses of Buyer in connection with the enforcement of
this Agreement or any other agreement evidencing a Transaction, whether in
action, suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel (including the costs of internal
counsel of Buyer) incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other loss, damage, cost or expense directly
arising or resulting from the occurrence of an Event of Default in respect of a
Transaction.
(xi)    Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable Requirement of
Law.
(b)    Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence and during the continuance of an Event of
Default and at any time thereafter without notice to Seller. All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.
(c)    Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller Party hereby expressly waives any
defenses any Seller Party might otherwise have to require Buyer to enforce its
rights by judicial process. Each Seller Party also waives any defense (other
than a defense of payment or performance) such Seller Party might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Repurchase Assets, or from any other election of remedies. Each
Seller Party recognizes that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.
(d)    To the extent permitted by applicable Requirement of Law, Seller shall be
liable to Buyer for interest on any amounts owing by Seller hereunder, from the
date Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by Seller or (ii) satisfied in full by the exercise of Buyer’s
rights hereunder. Interest on any sum payable by Seller to Buyer under this
paragraph 14(d) shall be at a rate equal to the Post‑Default Rate.
(e)    Without limiting the rights of Buyer hereto to pursue all other legal and
equitable rights available to Buyer for a Seller Party’s failure to perform its
obligations under this Agreement, each Seller Party acknowledges and agree that
the remedy at law for any failure to perform obligations hereunder would be
inadequate and Buyer shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Buyer from pursuing any other
remedies for such breach, including the recovery of monetary damages.

LEGAL02/33574838v9    ‑23‑

--------------------------------------------------------------------------------




SECTION 15.
INDEMNIFICATION AND EXPENSES; RECOURSE

(a)    Each Seller Party agrees to hold Buyer, and its Affiliates and their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, “Costs”), relating to or arising out of this Agreement, any other
Program Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, each Seller Party agrees to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Costs with respect to all Mortgage Loans relating to or arising out of any taxes
incurred or assessed in connection with the ownership of the Mortgage Loans,
that, in each case, results from anything other than the Indemnified Party’s
gross negligence or willful misconduct. In any suit, proceeding or action
brought by an Indemnified Party in connection with any Mortgage Loan for any sum
owing thereunder, or to enforce any provisions of any Mortgage Loan, each Seller
Party will save, indemnify and hold such Indemnified Party harmless from and
against all expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by a Seller Party of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from a Seller Party. Each Seller Party also agrees to reimburse
an Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of Buyer’s rights under this Agreement, any
other Program Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel.
(b)    Each Seller Party agrees to pay as and when billed by Buyer all of the
out‑of‑pocket costs and expenses incurred by Buyer in connection with (i) the
initial development, preparation and execution of this Agreement, the other
Program Documents and any other documents prepared in connection herewith or
therewith in an amount not to exceed the Legal Fee Cap and (ii) any amendment,
supplement or modification thereto. Each Seller Party agrees to pay as and when
billed by Buyer all of the reasonable out‑of‑pocket costs and expenses incurred
in connection with the consummation and administration of the transactions
contemplated hereby and thereby including without limitation search and filing
fees and all the reasonable fees, disbursements and expenses of counsel to Buyer
subject to the Legal Fee Cap set forth in further detail in the immediately
preceding sentence hereto. Each Seller Party agrees to pay Buyer all the
reasonable out of pocket due diligence, inspection, testing and review costs and
expenses incurred by Buyer with respect to Mortgage Loans submitted by Seller
for purchase under this Agreement, including, but not limited to, those out of
pocket costs and expenses incurred by Buyer pursuant to Sections 15(a) and 17
hereof.
(c)    The obligations of the Seller Parties from time to time to pay the
Repurchase Price, the Price Differential, and all other amounts due under this
Agreement shall be full recourse obligations of each Seller Party.
SECTION 16.
SERVICING

(a)    As a condition of purchasing a Mortgage Loan, Buyer may require Seller to
service such Mortgage Loan as agent for Buyer for a term of sixty (60) days (the
“Servicing Term”), in accordance with prudent mortgage loan servicing standards
and procedures generally accepted in the mortgage banking industry and in
accordance with all applicable requirements of the Agencies, Requirements of
Law, the

LEGAL02/33574838v9    ‑24‑

--------------------------------------------------------------------------------




provisions of any applicable servicing agreement, and the requirements of any
applicable Takeout Commitment and the Approved Investor, so that the eligibility
of the Mortgage Loan for purchase under such Takeout Commitment is not voided or
reduced by such servicing and administration;
(b)    If any Mortgage Loan that is proposed to be sold on a Purchase Date is
serviced by a servicer other than Seller (a “Subservicer”), or if the servicing
of any Mortgage Loan is to be transferred to a Subservicer, Seller shall provide
a copy of the related servicing agreement and a Servicer Notice executed by such
Subservicer (collectively, the “Servicing Agreement”) to Buyer prior to such
Purchase Date or servicing transfer date, as applicable. Each such Servicing
Agreement shall be in form and substance reasonably acceptable to Buyer. In
addition, Seller shall have obtained the prior written consent of Buyer for such
Subservicer to subservice the Mortgage Loans, which consent may be withheld in
Buyer’s sole good faith discretion. In no event shall Seller’s use of a
Subservicer relieve Seller of its obligations hereunder, and Seller shall remain
liable under this Agreement as if Seller were servicing such Mortgage Loans
directly.
(c)    Seller shall deliver the physical and contractual master servicing of
each Mortgage Loan, together with all of the related Records in its possession,
to Buyer’s designee upon the earliest of (w) the occurrence and continuance of a
Default or Event of Default hereunder, (x) the termination of Seller as servicer
by Buyer pursuant to this Agreement, (y) the expiration (and non-renewal) of the
Servicing Term, or (z) the transfer of servicing to any entity approved by Buyer
and the assumption thereof by such entity. Buyer shall have the right to
terminate Seller as master servicer of any of the Mortgage Loans, which right
shall be exercisable at any time in Buyer’s sole good faith discretion, upon
prior written notice to Seller. In addition, Seller shall deliver the physical
and contractual master servicing of each Mortgage Loan, together with all of the
related Records in its possession to Buyer’s designee, upon expiration of the
Servicing Term; provided that the Servicing Term and such delivery requirement
will be deemed renewed on each Payment Date succeeding the related Purchase Date
in the absence of directions to the contrary from Buyer; provided further that
such delivery requirement will no longer apply to any Mortgage Loan, and Seller
shall have no further obligation to service such Mortgage Loan as agent for
Buyer, upon receipt by Buyer of the Repurchase Price therefor. Seller’s transfer
of the Records and the physical and contractual servicing under this Section
shall be in accordance with customary standards in the industry and such
transfer shall include the transfer of the gross amount of all escrows held for
the related mortgagors (without reduction for unreimbursed advances or “negative
escrows”).
(d)    During the period Seller is servicing the Mortgage Loans as agent for
Buyer, Seller agrees that Buyer is the owner of the related Credit Files and
Records and hereby Seller shall at all times maintain and safeguard and cause
the Subservicer to maintain and safeguard the Credit File for the Mortgage Loan
(including photocopies or images of the documents delivered to Buyer), and
accurate and complete records of its servicing of the Mortgage Loan; Seller’s
possession of the Credit Files and Servicing Records being for the sole purpose
of master servicing such Mortgage Loans and such retention and possession by
Seller being in a custodial capacity only. Seller hereby grants Buyer a security
interest in all servicing fees to secure the obligations of Seller and
Subservicer to service in conformity with this Section and any related Servicing
Agreement. It is understood and agreed by the parties that prior to an Event of
Default, Seller shall retain the servicing fees with respect to the Mortgage
Loans.
(e)    At Buyer’s request, Seller shall promptly deliver to Buyer reports
regarding the status of any Mortgage Loan being serviced by Seller, which
reports shall include, but shall not be limited to, a description of any default
thereunder for more than thirty (30) days or such other circumstances that could
cause a material adverse effect on such Mortgage Loan, Buyer’s title to such
Mortgage Loan or the collateral securing such Mortgage Loan; Seller may be
required to deliver such reports until the repurchase of the Mortgage Loan by
Seller. Seller shall promptly, but in no event later than two (2) Business Days
after

LEGAL02/33574838v9    ‑25‑

--------------------------------------------------------------------------------




a Responsible Office of Seller becomes aware of it, notify Buyer of any payment
default that occurs under the Mortgage Loan or any default under any Servicing
Agreement that would materially and adversely affect any Mortgage Loan subject
thereto.
(f)    Seller shall release its custody of the contents of any Credit File or
Mortgage File only (i) in accordance with the written instructions of Buyer,
(ii) upon the consent of Buyer when such release is required as incidental to
Seller’s servicing of the Mortgage Loan, is required to complete the Takeout
Commitment or comply with the Takeout Commitment requirements, or (iii) as
required by Requirements of Law.
(g)    Buyer reserves the right to appoint a successor servicer at any time to
service any Mortgage Loan (each a “Successor Servicer”) in its sole good faith
discretion. If Buyer elects to make such an appointment due to the continuance
of a Default or Event of Default, Seller shall be assessed all costs and
expenses incurred by Buyer associated with transferring the Mortgage Loans to
the Successor Servicer. In the event of such an appointment, Seller shall
perform all acts and take all action so that any part of the Credit File and
related Records held by Seller, together with all funds in the Custodial Account
and other receipts relating to such Mortgage Loan, are promptly delivered to
Successor Servicer, and shall otherwise reasonably cooperate with Buyer in
effectuating such transfer. Seller shall have no claim for lost servicing
income, lost profits or other damages if Buyer appoints a Successor Servicer
hereunder and the servicing fee is reduced or eliminated.
(h)    For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Mortgage Loans provided that Seller shall continue to
service the Purchased Mortgage Loans hereunder as part of its Obligations
hereunder. As such, Seller expressly acknowledges that the Purchased Mortgage
Loan are sold to Buyer on a “servicing released” basis.
SECTION 17.
DUE DILIGENCE

(a)    Each Seller Party acknowledges that Buyer has the right to perform
continuing due diligence reviews with respect to the Mortgage Loans, each Seller
Party, Settlement Agents, Approved Appraisers, Approved Investors and other
parties which may be involved in or related to Transactions (collectively,
“Third Party Transaction Parties”), from time to time, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and each Seller Party agrees that upon reasonable prior
notice unless an Event of Default shall have occurred and be continuing, in
which case no notice is required, to any Seller Party, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of a Seller Party. Each
Seller Party will use best efforts to cause Third Party Transaction Parties to
cooperate with any due diligence requests of Buyer. Each Seller Party also shall
make available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Mortgage Files and the Mortgage
Loans. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may purchase Mortgage Loans from Seller based solely upon the
information provided by Seller to Buyer in the Purchased Mortgage Loan Schedule
and the representations, warranties and covenants contained herein, and that
Buyer, at its option, has the right at any time to conduct a partial or complete
due diligence review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re‑generating the information used to originate such Mortgage Loan.
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. Seller agrees to cooperate
with Buyer and any third

LEGAL02/33574838v9    ‑26‑

--------------------------------------------------------------------------------




party underwriter in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession, or under the control, of Seller. The
Seller Parties further agree that the Seller Parties shall pay all out‑of‑pocket
costs and expenses incurred by Buyer in connection with Buyer’s activities
pursuant to this Section 17 (“Due Diligence Costs”); provided, the Seller
Parties shall not be required to pay Due Diligence Costs incurred by Buyer in
excess of the Due Diligence Cap unless a Default or Event of Default has
occurred and is continuing.
SECTION 18.
ASSIGNABILITY

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by any Seller Party without the prior written
consent of Buyer. Subject to the foregoing, this Agreement and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in this Agreement express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement. Buyer may from time to time assign all or a
portion of its rights and obligations under this Agreement and the Program
Documents to a Permitted Assignee pursuant to an executed assignment and
acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned with the prior
written consent of Seller which shall not be required (i) if Buyer assigns to an
Affiliate or (ii) an Event of Default has occurred and is continuing. Upon such
assignment, (a) such Permitted Assignee shall be a party hereto and to each
Program Document to the extent of the percentage or portion set forth in the
Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of Buyer hereunder, and (b) Buyer shall, to the extent that such
rights and obligations have been so assigned by it be released from its
obligations hereunder and under the Program Documents. Unless otherwise stated
in the Assignment and Acceptance, Seller shall continue to take directions
solely from Buyer unless otherwise notified by Buyer in writing. Buyer may
distribute to any prospective assignee any document or other information
delivered to Buyer by Seller.
Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Agreement; provided, however, that
(i) Buyer’s obligations under this Agreement shall remain unchanged, (ii) Buyer
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (iii) Seller shall continue to deal solely and directly
with Buyer in connection with Buyer’s rights and obligations under this
Agreement and the other Program Documents except as provided in Section 7.
Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 18, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Seller or any of its Subsidiaries or to any aspect
of the Transactions that has been furnished to Buyer by or on behalf of Seller
or any of its Subsidiaries; provided that such assignee or participant agrees to
hold such information subject to the confidentiality provisions of this
Agreement.
In the event Buyer assigns all or a portion of its rights and obligations under
this Agreement, the parties hereto agree to negotiate in good faith an amendment
to this Agreement to add agency provisions similar to those included in
Agreements for similar syndicated repurchase facilities.
SECTION 19.
TRANSFER AND MAINTENANCE OF REGISTER.

(a)    Subject to acceptance and recording thereof pursuant to paragraph (b) of
this Section

LEGAL02/33574838v9    ‑27‑

--------------------------------------------------------------------------------




19, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of Buyer under this Agreement. Any assignment or transfer by Buyer
of rights or obligations under this Agreement that does not comply with this
Section 19 shall be treated for purposes of this Agreement as a sale by Buyer of
a participation in such rights and obligations in accordance with Section 19(b)
hereof.
(b)    Seller shall maintain a register (the “Register”) on which it will record
Buyer’s rights hereunder, and each Assignment and Acceptance and participation.
The Register shall include the names and addresses of Buyer (including all
assignees, successors and participants) and the percentage or portion of such
rights and obligations assigned. Failure to make any such recordation, or any
error in such recordation shall not affect Seller’s obligations in respect of
such rights. If Buyer sells a participation in its rights hereunder, it shall
provide Seller, or maintain as agent of Seller, the information described in
this paragraph and permit Seller to review such information as reasonably needed
for Seller to comply with its obligations under this Agreement or under any
applicable Requirement of Law.
SECTION 20.
HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans.
Nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans to any Person, including without limitation, the Federal Home
Loan Bank. Notwithstanding the foregoing, any transaction described in this
Section 20 shall not relieve the Buyer of its obligation to deliver any such
Purchased Mortgage Loans to Seller following Seller’s repurchase of such
Purchased Mortgage Loans in accordance with Section 3(d) hereof. Subject to the
foregoing, nothing contained in this Agreement shall obligate Buyer to segregate
any Purchased Mortgage Loans delivered to Buyer by Seller.
SECTION 21.
RESERVED

SECTION 22.
SET‑OFF

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to any Seller Party, any such notice
being expressly waived by each Seller Party to the extent permitted by
applicable law, to set‑off and appropriate and apply against any Obligation from
any Seller Party to Buyer or any of its Affiliates any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other obligation (including to return excess margin), credits, indebtedness or
claims or cash, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by or
due from Buyer or any Affiliate thereof to or for the credit or the account of
any Seller Party. Buyer agrees promptly to notify each Seller Party, in writing,
prior to any such set off and application made by Buyer; provided that the
failure to give such notice shall not affect the validity of such set off and
application.
Buyer shall at any time have the right, in each case until such time as Buyer
determines otherwise in its sole good faith discretion, to retain, to suspend
payment or performance of, or to decline to remit, any amount or property that
Buyer would otherwise be obligated to pay, remit or deliver to Seller hereunder
if an Event of Default or Default has occurred and is continuing.
SECTION 23.
TERMINABILITY


LEGAL02/33574838v9    ‑28‑

--------------------------------------------------------------------------------




Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty until the termination of this Agreement, and Buyer
shall not be deemed to have waived any Default that may arise because any such
representation or warranty shall have proved to be false or misleading,
notwithstanding that Buyer may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time the
Transaction was made. Notwithstanding any such termination or the occurrence of
an Event of Default, all of the representations and warranties and covenants
hereunder shall continue and survive until the termination of this Agreement.
The obligations of the Seller Parties under Section 15 hereof shall survive the
termination of this Agreement.
SECTION 24.
NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including without limitation by telecopy) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof or thereof); and with respect to Buyer, as
specified in the Customer Guide or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. In
all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person. Except as otherwise
provided in this Agreement and except for notices given under Section 3 (which
shall be effective only on receipt), all such communications shall be deemed to
have been duly given when transmitted electronically or by telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.
SECTION 25.
USE OF THE WAREHOUSE ELECTRONIC SYSTEM AND OTHER     ELECTRONIC MEDIA

Seller acknowledges and agrees that Buyer may require or permit certain
transactions with Buyer be conducted electronically using Electronic Records
and/or Electronic Signatures. Seller consents to the use of Electronic Records
and/or Electronic Signatures whenever expressly required or permitted by Buyer
and acknowledges and agrees that Seller shall be bound by its Electronic
Signature and by the terms, conditions, requirements, information and/or
instructions contained in any such Electronic Records.
Seller agrees to adopt as its Electronic Signature its user identification
codes, passwords, personal identification numbers, access codes, a facsimile
image of a written signature and/or other symbols or processes as provided or
required by Buyer from time to time (as a group, any subgroup thereof or
individually, hereinafter referred to as Seller’s Electronic Signature). Seller
acknowledges that Buyer will rely on any and all Electronic Records and on
Seller’s Electronic Signature transmitted or submitted to Buyer.
Buyer shall not be liable for the failure of either its or Seller’s internet
service provider (“ISP”), or any other telecommunications company, telephone
company, satellite company or cable company to timely, properly and accurately
transmit any Electronic Record or fax copy.
Before engaging in Electronic Transactions with Seller, Buyer may provide
Seller, or require Seller to create, user identification codes, passwords,
personal identification numbers and/or access codes, as applicable, to permit
access to Buyer’s computer information processing system. Each Person permitted
access to the Warehouse Electronic System must have a separate identification
code and password. Seller

LEGAL02/33574838v9    ‑29‑

--------------------------------------------------------------------------------




shall be fully responsible for protecting and safeguarding any and all user
identification codes, passwords, personal identification numbers and access
codes provided or required by Buyer. Seller shall adopt and maintain security
measures to prevent the loss, theft or unauthorized or improper disclosure or
use of any and all user identification codes, passwords, personal identification
numbers and/or access codes by Persons other than the individual Person who is
authorized to use such information. Seller shall notify Buyer promptly in the
event (i) of any loss, theft or unauthorized disclosure or use of any of the
user identification codes, passwords, personal identification numbers and/or
access codes or (ii) Seller has any reason to believe there has been a breach of
security or that its access to Warehouse Electronic System is no longer secure
for any reason.
Seller understands and agrees that it shall be fully responsible for protecting
and safeguarding its computer hardware and software from any and all (a)
computer “viruses,” “time bombs,” “trojan horses” or other harmful computer
information, commands, codes or programs that may cause or facilitate the
destruction, corruption, malfunction or appropriation of, or damage or change
to, any of Seller’s or Buyer’s computer information processing systems,
including without limitation, all hardware, software, Electronic Records,
information, data and/or codes and (b) computer “worms,” “trap doors” or other
harmful computer information, commands, codes or programs that enable
unauthorized access to Seller’s and/or Buyer’s computer information processing
systems, including without limitation, all hardware, software, Electronic
Records, information, data and/or codes.
Seller agrees that Buyer may, in its sole good faith discretion and from time to
time, without limiting Seller’s liability set forth herein, establish minimum
security standards that Seller must, at a minimum, comply with in an effort to
(x) protect and safeguard any and all user identification codes, passwords,
personal identification numbers and/or access codes from loss, theft or
unauthorized disclosure or use; and (y) prevent the infiltration and “infection”
of Seller’s hardware and/or software by any and all computer “viruses,” “time
bombs,” “trojan horses,” “worms,” “trapdoors” or other harmful computer codes or
programs.
If Buyer, from time to time, establishes minimum security standards, Seller
shall comply with such minimum security standards within the time period
established by Buyer. Buyer shall have the right to confirm Seller’s compliance
with any such minimum security standards. Seller’s compliance with such minimum
security standards shall not relieve Seller from any of its liability set forth
herein.
Whether or not Buyer establishes minimum security standards, Seller shall
continue to be fully responsible for adopting and maintaining security measures
that are consistent with the risks associated with conducting electronic
transactions with Buyer. Seller’s failure to adopt and maintain appropriate
security measures or to comply with any minimum security standards established
by Buyer may result in, among other things, termination of Seller’s access to
Buyer’s computer information processing systems.
Each Seller Party understands and agrees that certain elements or components of
the Warehouse Electronic System may be provided by third party vendors, and
hereby holds Buyer harmless from any liabilities, losses, damages, judgments,
costs and expenses of any kind which may be imposed on, incurred by or asserted
against a Seller Party relating to or arising out of Seller’s use of the
Warehouse Electronic System including without limitation, the use of any
elements or components provided by third party vendors other than any such
liabilities, losses, damages, judgments, costs or expenses arising from the
gross negligence or willful misconduct of Buyer.
SECTION 26.
ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT


LEGAL02/33574838v9    ‑30‑

--------------------------------------------------------------------------------




This Agreement, together with the Program Documents, constitute the entire
understanding between Buyer and the Seller Parties with respect to the subject
matter they cover and shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans. By acceptance of this Agreement, Buyer and
the Seller Parties each acknowledge that they have not made, and are not relying
upon, any statements, representations, promises or undertakings not contained in
this Agreement. To the extent permitted by applicable law, each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and that each has been entered into in consideration of the other
Transactions. Accordingly, each of Buyer and each Seller Party agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that Buyer shall be
entitled to set off claims and apply property held by it in respect of any
Transaction against obligations owing to it in respect of any other Transaction
hereunder; (iii) that payments, deliveries, and other transfers made by either
of them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries, and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.
SECTION 27.
GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THE EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF
ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS AND ELECTRONIC
SIGNATURES USED IN CONNECTION WITH ANY ELECTRONIC TRANSACTION BETWEEN BUYER AND
A SELLER PARTY SHALL BE GOVERNED BY E-SIGN.
SECTION 28.
SUBMISSION TO JURISDICTION; WAIVERS

BUYER AND EACH SELLER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(i)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
(ii)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF

LEGAL02/33574838v9    ‑31‑

--------------------------------------------------------------------------------




ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
(iii)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY
SHALL HAVE BEEN NOTIFIED; AND
(iv)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
(v)    HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
SECTION 29.
NO WAIVERS, ETC.

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Program Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Program Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by Buyer in writing.
SECTION 30.
NETTING

If Buyer and Seller are “financial institutions” as now or hereinafter defined
in Section 4402 of Title 12 of the United States Code (“Section 4402”) and any
rules or regulations promulgated thereunder (a) all amounts to be paid or
advanced by one party to or on behalf of the other under this Agreement or any
Transaction hereunder shall be deemed to be “payment obligations” and all
amounts to be received by or on behalf of one party from the other under this
Agreement or any Transaction hereunder shall be deemed to be “payment
entitlements” within the meaning of Section 4402, and this Agreement shall be
deemed to be a “netting contract” as defined in Section 4402; (b) the payment
obligations and the payment entitlements of the parties hereto pursuant to this
Agreement and any Transaction hereunder shall be netted as follows. In the event
that either party (the “Defaulting Party”) shall fail to honor any payment
obligation under this Agreement or any Transaction hereunder, the other party
(the “Nondefaulting Party”) shall be entitled to reduce the amount of any
payment to be made by the Nondefaulting Party to the Defaulting Party by the
amount of the payment obligation that the Defaulting Party failed to honor.
SECTION 31.
CONFIDENTIALITY

Buyer and each Seller Party hereby acknowledge and agree that all written or
computer‑readable information provided by one party to any other regarding the
terms set forth in any of

LEGAL02/33574838v9    ‑32‑

--------------------------------------------------------------------------------




the Program Documents or the Transactions contemplated thereby (the
“Confidential Terms”) shall be kept confidential and shall not be divulged to
any party without the prior written consent of such other party except to the
extent that (i) it is necessary to do so in working with legal counsel,
auditors, taxing authorities or other governmental agencies or regulatory bodies
or in order to comply with any applicable federal or state laws, (ii) any of the
Confidential Terms are in the public domain other than due to a breach of this
covenant, (iii) during the continuance of an Event of Default Buyer determines
such information to be necessary or desirable to disclose in connection with the
marketing and sales of the Purchased Mortgage Loans or otherwise to enforce or
exercise Buyer’s rights hereunder, (iv) by Buyer in connection with any
marketing material undertaken by Buyer, or (v) it may be necessary to do so in
connection with the filing of any 10-K, 10-Q, registration statements and other
“corporate finance” SEC filings by such party or, with respect to Seller, M/I
Homes, Inc.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Program Document, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment of the Transactions, any fact relevant to understanding the federal,
state and local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that no Seller Party may disclose the name of or identifying
information with respect to Buyer or any pricing terms (including, without
limitation, the Pricing Rate, Warehouse Fees, Purchase Price) or other nonpublic
business or financial information (including any sublimits and financial
covenants) that is unrelated to the federal, state and local tax treatment of
the Transactions and is not relevant to understanding the federal, state and
local tax treatment of the Transactions, without the prior written consent of
Buyer. The provisions set forth in this Section 31 shall survive the termination
of this Agreement.
Notwithstanding anything in this Agreement to the contrary, each Seller Party
shall comply with all applicable local, state and federal laws, including,
without limitation, all privacy and data protection law, rules and regulations
that are applicable to the Purchased Mortgage Loans and/or any applicable terms
of this Agreement (the “Confidential Information”). Each Seller Party
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “GLB Act”), and each Seller Party agrees to maintain
such nonpublic personal information that it receives hereunder in accordance
with the GLB Act and other applicable federal and state privacy laws. Each
Seller Party shall implement such physical and other security measures as shall
be necessary to (a) ensure the security and confidentiality of the “nonpublic
personal information” of the “customers” and “consumers” (as those terms are
defined in the GLB Act) of Buyer or any Affiliate of Buyer which Buyer holds (b)
protect against any threats or hazards to the security and integrity of such
nonpublic personal information, and (c) protect against any unauthorized access
to or use of such nonpublic personal information. Each Seller Party shall, at a
minimum establish and maintain such data security program as is necessary to
meet the objectives of the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information as set forth in the Code of Federal
Regulations at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570.
Upon request by Buyer, each Seller Party will provide evidence reasonably
satisfactory to allow Buyer to confirm that such Seller Party has satisfied its
obligations as required under this Section. Without limitation, this may include
Buyer’s review of audits, summaries of test results, and other equivalent
evaluations of such Seller Party. Each Seller Party shall notify Buyer promptly
following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to such
Seller Party by Buyer or such Affiliate. Each Seller Party shall provide such
notice to Buyer by personal delivery, by facsimile with confirmation of receipt,
or by overnight courier with confirmation of receipt to the applicable
requesting individual.

LEGAL02/33574838v9    ‑33‑

--------------------------------------------------------------------------------




SECTION 32.
INTENT

(a)    The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended and a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended and that all payments hereunder
are deemed “margin payments” or “settlement payments” as defined in Title 11 of
the United States Code.
(b)    It is understood that either party’s right to liquidate Purchased
Mortgage Loans delivered to it in connection with Transactions hereunder or to
exercise any other remedies pursuant to Section 14 hereof is a contractual right
to liquidate such Transaction as described in Sections 555 and 559 of Title 11
of the United States Code, as amended.
(c)    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” a “repurchase agreement” and a “securities
contract” as such terms are defined in FDIA and any rules, orders or policy
statements thereunder.
(d)    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
(e)    Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, this Agreement constitutes a
contract which (i) is between all of the parties and (ii) places each party in
the same right and capacity.
SECTION 33.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that (a) in the case of
Transactions in which one of the parties is a broker or dealer registered with
the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 (“SIPA”) do not protect the other party with
respect to any Transaction hereunder; (b) in the case of Transactions in which
one of the parties is a government securities broker or a government securities
dealer registered with the SEC under Section 15C of the 1934 Act, SIPA will not
provide protection to the other party with respect to any Transaction hereunder;
and (c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.
SECTION 34.
MISCELLANEOUS

(a)    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

LEGAL02/33574838v9    ‑34‑

--------------------------------------------------------------------------------




(b)    Captions. The captions and headings appearing herein are for included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
(c)    Acknowledgment. Each Seller Party hereby acknowledges that (i) it has
been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Program Documents; (ii) Buyer has no fiduciary
relationship to any Seller Party; and (iii) no joint venture exists between
Buyer and Seller Party.
(d)    Documents Mutually Drafted. The Seller Parties and Buyer agree that this
Agreement each other Program Document prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.
(e)    Amendments. This Agreement and each other Program Document may be amended
from time to time, either by amendment to the Customer Guide from time to time,
or such other amendments to this Agreement, without further consent or assent by
any Seller Party and such amendments not consented to by Seller shall be
effective upon ten (10) Business Days notice to Seller Party of the change
(whether that notice is sent individually or posted to Warehouse Electronic
System) and Mortgage Loans sold to Buyer after the effective date shall be
governed by the revised Agreement; provided that any such amendment which has
the effect of changing the material economic terms of any Program Document, any
financial covenants contained in any Program Document or the committed nature of
the facility provided herein shall not be incorporated herein without the prior
written consent of Seller.
(f)    Acknowledgement of Anti Predatory Lending Policies. Buyer has in place
internal policies and procedures that expressly prohibit its purchase of any
High Cost Mortgage Loan.
(g)    Authorizations. Any of the persons whose signatures and titles appear on
Schedule 5 are authorized, acting singly, to act for a Seller Party, under this
Agreement. Any persons identified in the Customer Guide are authorized to act
for Buyer under this Agreement.
SECTION 35.
GENERAL INTERPRETIVE PRINCIPLES

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires: (a) the terms defined in this Agreement have the
meanings assigned to them in this Agreement and include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other gender; (b) accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP; (c) references herein to
“Articles”, “Sections”, “Subsections”, “Paragraphs”, and other subdivisions
without reference to a document are to designated Articles, Sections,
Subsections, Paragraphs and other subdivisions of this Agreement; (d) a
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;
(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; (f) the
term “include” or “including” shall mean without limitation by reason of
enumeration; (g) all times specified herein or in any other Program Document
(unless expressly specified otherwise) are local times in New York, New York
unless otherwise stated; and (h) all references herein or in any Program
Document to “good faith” means good faith as defined in Section 1-201(19) of the
UCC as in effect in the State of New York.

LEGAL02/33574838v9    ‑35‑

--------------------------------------------------------------------------------




[THIS SPACE INTENTIONALLY LEFT BLANK]



LEGAL02/33574838v9    ‑36‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.
BUYER:
STERLING NATIONAL BANK
By:        
Name:
Title:
Address for Notices: AS SET FORTH IN THE CUSTOMER GUIDE


SELLER:
M/I FINANCIAL CORP.
By:
    
Name:
Title:

Address for Notices:


Derek Klutch
Chief Operating Officer and Executive Vice President
M/I Financial Corp.
3 Easton Oval, Suite 540
Columbus, OH 43219
614-418-8655 office
614 418-8686 fax
dklutch@mihomes.com







Signature Page to the Master Repurchase Agreement

--------------------------------------------------------------------------------




SCHEDULE 1
SCHEDULE OF DEFINED TERMS


“1934 Act” shall have the meaning set forth in Section 33 of the Agreement.
“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.
“Acquisition Cost” shall mean the total cost to Seller (including purchase price
and/or outstanding principal balance) of originating or acquiring a Mortgage
Loan.
“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.
“Aged Mortgage Loan” shall have the meaning specified in the Schedule of
Facility Information.
“Agency” shall mean Freddie Mac, Fannie Mae, Ginnie Mae, as applicable.
“Agency Security” shall mean a security issued in exchange for Purchased
Mortgage Loans and backed by such Purchased Mortgage Loans that is
(a) guaranteed by Ginnie Mae or (b) issued by Fannie Mae or Freddie Mac.
“Aging Limit” shall have the meaning specified in the Schedule of Facility
Information.
“Agreement” shall mean this Master Repurchase Agreement between Buyer and each
Seller Party, dated as of November 13, 2012 as the same may be further amended,
supplemented or otherwise modified in accordance with the terms of the
Agreement.
“Annual Financial Statement Date” shall have the meaning set forth in the
Schedule of Facility Information.
“Application” shall mean the application delivered by Seller to Buyer in
connection with Buyer’s approval of Seller for the program evidenced by the
Agreement.
“Appraisal” shall mean an appraisal by a licensed appraiser selected in
accordance with Agency guidelines and not identified to Seller as an
unacceptable appraiser by an Agency, and who is experienced in estimating the
value of property of that same type in the community where it is located, and
who — unless approved by Buyer on a case-by-case basis — is not a director,
officer or employee of Seller or any of its Affiliates, or related as a parent,
sibling, child or first cousin to Seller or any of its Affiliates’ respective
directors or officers or any of their spouses, a signed copy of the written
report of which Appraisal is in the possession of Seller or the Servicer.
“Appraised Value” shall mean the value set forth in an Appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

LEGAL02/33574838v9    Sch. 1-1

--------------------------------------------------------------------------------




“Appropriate Federal Banking Agency” shall have the meaning ascribed to it by
Section 1813(q) of Title 12 of the United States Code, as amended from time to
time.
“Approved CPA” shall mean Deloitte & Touche LLP, and any other certified public
accountant approved by Buyer in writing in its sole good faith discretion.
“ Approved Investor” shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer.
“Approved Mortgage Product” shall mean each Mortgage Product approved by Buyer
as identified in the Schedule of Facility Information.
“Approved Underwriting Guidelines” shall mean the underwriting guidelines
approved by Buyer in its sole good faith discretion.
“Asset Value” shall mean with respect to each Eligible Mortgage Loan, the
applicable Purchase Price for the related Purchased Mortgage Loan.
(a)Without limiting the generality of the foregoing, Seller acknowledges that
the Asset Value of a Purchased Mortgage Loan may be reduced to zero by Buyer if
any of the following occurs:
(i)    such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;
(ii)    the Purchased Mortgage Loan has been released from the possession of
Buyer (other than to an Approved Investor pursuant to a Bailee Letter) for a
period in excess of 10 calendar days;
(iii)    the Purchased Mortgage Loan has been released from the possession of
Buyer to an Approved Investor pursuant to a Bailee Letter for a period in excess
of 30 calendar days;
(iv)    the Purchased Mortgage Loan is a Wet Loan for which the related Mortgage
File has not been received by Buyer on or prior to the end of the Aging Limit
for such Wet Loan;
(v)    such Purchased Mortgage Loan is rejected by the related Approved Investor
or there shall occur a Takeout Failure;
(vi)    such Purchased Mortgage Loan is a Delinquent Mortgage Loan;
(vii)    such Purchased Mortgage Loan has been subject to a Transaction
hereunder for a period of greater than its applicable Aging Limit;
(viii)    Buyer has determined in its sole good faith discretion that the
Purchased Mortgage Loan is not eligible for whole loan sale or securitization in
a transaction consistent with the prevailing sale and securitization industry
with respect to substantially similar Mortgage Loans; or
(ix)    there occurs any material breach of a representation or warranty

LEGAL02/33574838v9    Sch. 1-2

--------------------------------------------------------------------------------




made by Seller in Schedule 3 of this Repurchase Agreement in connection with
such Purchased Mortgage Loan;
(a)    The aggregate Asset Value of each Approved Mortgage Product shall not
exceed the Concentration Limit for such applicable Approved Mortgage Product.
“Assignment and Acceptance” shall have the meaning set forth in Section 18 of
the Agreement.
“Bailee Letter” shall mean the bailee letter, in the form of Exhibit D, for use
by Buyer in connection with the release of Mortgage Loans to an Approved
Investor pursuant to Section 10 of the Agreement.
“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.
“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the Federal Reserve is closed.
“Buy Back Threshold” shall have the meaning specified in the Schedule of
Facility Information.
“Buyer” shall mean Sterling National Bank, its successors in interest and
permitted assigns and, with respect to Section 7, its participants.
“Change in Control” shall have the meaning specified in the Schedule of Facility
Information.
“Closing Protection Letter” shall mean a letter of indemnification from a title
insurer addressed to Seller and/or Buyer or for which Buyer is a third party
beneficiary, with coverage that is customarily acceptable to Persons engaged in
the origination of mortgage loans, identifying the Settlement Agent covered
thereby and indemnifying Seller and/or Buyer (directly or as a third party
beneficiary) against losses incurred due to malfeasance or fraud by the
Settlement Agent or the failure of the Settlement Agent to follow the specific
escrow instructions specified by Seller to the Settlement Agent or otherwise by
Buyer with respect to the closing of the Mortgage Loan. The Closing Protection
Letter shall be either with respect to the individual Mortgage Loan being
purchased pursuant hereto or a blanket Closing Protection Letter which covers
closings conducted by the Settlement Agent in the jurisdiction in which the
closing of such Mortgage Loan takes place.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Combined Loan‑to‑Value Ratio” or “CLTV” shall mean with respect to any Mortgage
Loan, the ratio of the original outstanding principal amount of the Mortgage
Loan and all other loans secured by the Mortgaged Property to the Appraised
Value of the Mortgaged Property at origination.
“Concentration Limit” shall mean, for each Approved Mortgage Product, the
limitation set forth in the Schedule of Facility Information.
“Confidential Terms” shall have the meaning set forth in Section 31 of the
Agreement.

LEGAL02/33574838v9    Sch. 1-3

--------------------------------------------------------------------------------




“Costs” shall have the meaning set forth in Section 15(a) of the Agreement.
“Credit File” shall mean with respect to each Mortgage Loan, the documents and
instruments relating to the origination and administration of such Mortgage
Loan.
“Custodial Account” shall have the meaning set forth in Section 5(a) of the
Agreement.
“Customer Guide” shall mean the guidelines and other information provided to
Seller by Buyer from time to time, setting forth the policies and procedures to
be followed by Seller when utilizing the facility contemplated under this
Agreement.
“Debt to Income Ratio” or “DTI” shall mean with respect to any Mortgagor, the
ratio of the Mortgagor’s average monthly debt obligations to the Mortgagor’s
average monthly gross income.
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
“Defaulting Party” shall have the meaning set forth in Section 30 of the
Agreement.
“Defective Mortgage Loan” shall mean a Mortgage Loan (a) which is in
foreclosure, has been foreclosed upon or has been converted to real estate owned
property, (b) for which the Mortgagor is in bankruptcy, (c) that is not subject
to a valid and binding Takeout Commitment or Hedge Agreement, (d) that is
subject to a Takeout Commitment with respect to which Seller or Approved
Investor is in default, (e) that is rejected or excluded for any reason from the
related Takeout Commitment by the Approved Investor, (f) that is not purchased
by the Approved Investor in compliance with the Takeout Commitment at or prior
to the expiration or termination of the Takeout Commitment for any reason, or
(g) that is not repurchased by Seller in compliance with the provisions of
Section 3(d).
“Delinquent Mortgage Loan” shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for 30 days or more following the
original Due Date for such Monthly Payment.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.
“Due Diligence Cap” shall have the meaning set forth in the Schedule of Facility
Information.
“Due Diligence Costs” shall have the meaning set forth in Section 17 of the
Agreement.
“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 17 of the Agreement with respect to any Seller
Party or any or all of the Mortgage Loans, as desired by Buyer from time to
time.
“E-Sign” shall mean the federal Electronic Signatures in Global and National
Commerce Act, as amended from time to time.
“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

LEGAL02/33574838v9    Sch. 1-4

--------------------------------------------------------------------------------




“Electronic Record” shall mean “Record” and “Electronic Record,” both as defined
in E-Sign, and shall include but not be limited to, recorded telephone
conversations, fax copies or electronic transmissions, including without
limitation, those involving the Warehouse Electronic System.
“Electronic Signature” shall have the meaning set forth in E-Sign.
“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Seller, MERS and MERSCORP Holdings, Inc., as the same may be
amended from time to time.
“Electronic Transactions” shall mean transactions conducted using Electronic
Records and/or Electronic Signatures or fax copies of signatures.
“Eligible Mortgage Loan” shall mean a Purchased Mortgage Loan which is (a) an
Approved Mortgage Product, (b) complies with the representations and warranties
set forth on Schedule 3 hereto (assuming that they are made as of each date of
determination), (c) is not a Defective Mortgage Loan and (d) is not a Delinquent
Mortgage Loan.
“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” shall, with respect to any Person, mean any Person which is
treated as a single employer under Section 414(b) or (c) of the Code, or solely
for purposes of Section 302 of ERISA and Section 412 of the Code is treated as a
single employer described in Section 414 of the Code.
“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” shall have the meaning specified in Section 13 of the
Agreement.
“Expenses” shall mean all out-of-pocket present and future expenses incurred by
or on behalf of Buyer in connection with this Agreement or any of the other
Program Documents and any amendment, supplement or other modification or waiver
related hereto or thereto, whether incurred heretofore or hereafter, which
expenses shall include the cost of title, lien, judgment and other record
searches; attorneys’ fees; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.
“Facility Termination Threshold” shall have the meaning specified in the
Schedule of Facility Information.
“Fannie Mae” shall mean Fannie Mae, or any successor thereto.
“FDIA” shall have the meaning set forth in Section 32 of the Agreement.
“FDICIA” shall have the meaning set forth in Section 32 of the Agreement.
“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing

LEGAL02/33574838v9    Sch. 1-5

--------------------------------------------------------------------------------




Commissioner and the Secretary of Housing and Urban Development where
appropriate under the FHA Regulations.
“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Certificate.
“FHA Mortgage Insurance” shall mean mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Certificate” shall mean the certificate evidencing the
contractual obligation of the FHA respecting the insurance of a Mortgage Loan.
“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.
“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.
“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Buyer.
“Financial Reporting Party” shall have the meaning specified in the Schedule of
Facility Information.
“Financial Reporting Group” shall mean Seller and its Subsidiaries.
“Financial Statements” shall have the meaning set forth in Section 12(d) of the
Agreement.
“Freddie Mac” or “FHLMC” shall mean Freddie Mac, or any successor thereto.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.
“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.
“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing and with respect to any
insured depository institution, including without limitation the Appropriate
Federal Banking Agency.
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly

LEGAL02/33574838v9    Sch. 1-6

--------------------------------------------------------------------------------




guaranteeing any Indebtedness of any other Person or in any manner providing for
the payment of any Indebtedness of any other Person or otherwise protecting the
holder of such Indebtedness against loss (whether by virtue of partnership
arrangements, by agreement to keep‑well, to purchase assets, goods, securities
or services, or to take‑or‑pay or otherwise); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.
“Guarantor” shall mean the Guarantor and/or Guarantors, if any specified in the
Schedule of Facility Information, its successors in interest and assigns.
“Haircut Account” shall mean the account established pursuant to Section 9(c) of
the Agreement.
“Haircut Amount” shall mean the excess of the outstanding principal balance of
the Purchased Mortgage Loan being purchased on the Purchase Date over the
Purchase Price for such Purchased Mortgage Loan.
“Hedge Agreement” shall mean, with respect to any or all of the Purchased
Mortgage Loans, any short sale of a US Treasury Security, or futures contract,
or mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement or Takeout Commitment,
or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Seller with a party and with terms
reasonably acceptable to Buyer.
“High Cost Mortgage Loan” shall mean a Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994 or (b) a
“high cost,” “high risk,” “high rate,” “threshold,” “covered,” or “predatory”
loan under any other applicable state, federal or local law (or a similarly
classified loan using different terminology under a law, regulation or ordinance
imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees).
“HUD” shall mean the Department of Housing and Urban Development.
“Inbound Account” shall mean the account established pursuant to Section 9(c) of
the Agreement.
“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon.
“Indebtedness” shall have the meaning specified in the Schedule of Facility
Information.
“Indemnified Party” shall have the meaning set forth in Section 15(a) of the
Agreement.
“Index Rate” shall have the meaning specified in the Schedule of Facility
Information.
“Insolvency Event” shall mean, for any Person:

LEGAL02/33574838v9    Sch. 1-7

--------------------------------------------------------------------------------




(a)    that such Person shall discontinue or abandon operation of its business;
or
(b)    that such Person shall fail generally to, or admit in writing its
inability to, pay its debts as they become due; or
(c)    a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person in
an involuntary case under any applicable bankruptcy, insolvency, liquidation,
reorganization or other similar Requirement of Law now or hereafter in effect,
or for the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or for the winding‑up or liquidation of its
affairs; or
(d)    the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar Requirement of Law now or hereafter in
effect, or such Person’s consent to the entry of an order for relief in an
involuntary case under any such Requirement of Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person, or for any substantial part of its property, or any general assignment
for the benefit of creditors; or
(e)    that such Person shall become insolvent; or
(f)    if such Person is a corporation, such Person shall take any corporate
action in furtherance of, or the action of which would result in any of the
actions set forth in the preceding clauses (a), (b), (c), (d) or (e).
“Insured Depository Institution” shall have the meaning ascribed to such term by
Section 1813(c)(2) of Title 12 of the United States Code, as amended from time
to time.
“Legal Fee Cap” shall have the meaning specified in the Schedule of Facility
Information.
“LIBOR Rate” shall have the meaning specified in the Schedule of Facility
Information.
“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.
“Litigation Threshold” shall have the meaning specified in the Schedule of
Facility Information.
“Loan‑to‑Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
Appraised Value of the Mortgaged Property at origination.
“Margin Call” shall have the meaning specified in Section 4.
“Margin Deficit” shall have the meaning specified in Section 4.
“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by Buyer in its sole good faith discretion.

LEGAL02/33574838v9    Sch. 1-8

--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, or financial condition of any Seller Party,
(b) the ability of any Seller Party to perform its obligations under any of the
Program Documents to which it is a party, (c) the validity or enforceability of
any of the Program Documents, (d) the rights and remedies of Buyer or any
Affiliate under any of the Program Documents, (e) the timely payment of any
amounts payable under the Program Documents, or (f) the Asset Value of the
Purchased Mortgage Loans taken as a whole.
“Maximum Purchase Price” shall have the meaning set forth in the Schedule of
Facility Information.
“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.
“Minimum Balance Requirement” shall have the meaning set forth in the Schedule
of Facility Information.
“Monthly Financial Statement Date” shall have the meaning set forth in the
Schedule of Facility Information.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.
“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.
“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien on
real property and other property and rights incidental thereto.
“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in the Customer Guide
and the Schedule of Facility Information.
“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.
“Mortgage Loan” shall mean any first lien, one‑to‑four‑family residential
mortgage loan evidenced by a Mortgage Note and secured by a Mortgage, which
Mortgage Loan is subject to a Transaction hereunder, which in no event shall
include any mortgage loan which (a) is subject to Section 226.32 of Regulation Z
or any similar state Requirement of Law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit, life or
accident and health insurance or disability insurance, or (c) is a High Cost
Mortgage Loan.
“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by Seller and delivered to Buyer via the Warehouse
Electronic System which provides information (including, without limitation, the
information required pursuant to the Customer Guide relating to the Purchased
Mortgage Loans in a format required pursuant to the Customer Guide.

LEGAL02/33574838v9    Sch. 1-9

--------------------------------------------------------------------------------




“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.
“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.
“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.
“Net Income” shall have the meaning specified in the Schedule of Facility
Information.
“Non‑Excluded Taxes” shall have the meaning set forth in Section 7(a) of the
Agreement.
“Non‑Exempt Buyer” shall have the meaning set forth in Section 7(e) of the
Agreement.
“Nondefaulting Party” shall have the meaning set forth in Section 30 of the
Agreement.
“Note Amount” shall mean the outstanding principal balance of a Mortgage Note.
“Obligations” shall mean (a) any amounts owed by Seller to Buyer in connection
with a Transaction hereunder, together with interest thereon (including interest
which would be payable as post‑petition interest in connection with any
bankruptcy or similar proceeding) and all other fees or expenses which are
payable hereunder or under any of the Program Documents; (b) all other
obligations or amounts owed to Buyer under the Program Guaranty, if any, and
(c) all other obligations or amounts owed by Seller to Buyer or an Affiliate of
Buyer under any other contract or agreement, in each case, whether such amounts
or obligations owed are direct or indirect, absolute or contingent, matured or
unmatured.
“OFAC” shall have the meaning set forth in Section 11(x) of the Agreement.
“Operating Account” shall mean the account established pursuant to Section 9(c)
of the Agreement.
“Other Taxes” shall have the meaning set forth in Section 7(b) of the Agreement.
“Payment Date” shall mean the 15th day of each month, or if such date is not a
Business Day, the Business Day immediately preceding such date.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
“Permitted Assignee” shall mean (a) prior to an Event of Default, any Person who
is (i) not a natural person, (ii) not a direct or indirect competitor of Seller
or any Affiliate of Seller and (iii) a U.S. Affiliate of Buyer, and (b) after
the occurrence and continuance of an Event of Default, any Person who is not a
natural person.
“Permitted Liens” shall mean Liens permitted pursuant to clause (l) of Schedule
3 of the Agreement.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any

LEGAL02/33574838v9    Sch. 1-10

--------------------------------------------------------------------------------




agency, instrumentality or political subdivision thereof).
“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Agreement with respect to certain
Mortgage Loans.
“Post‑Default Rate” shall have the meaning set forth in the Schedule of Facility
Information.
“Power of Attorney” shall mean that certain Power of Attorney from Seller in
favor of Buyer in the form of Exhibit E hereto.
“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post‑Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).
“Pricing Rate” shall have the meaning set forth in the Schedule of Facility
Information.
“Pricing Spread” shall have the meaning set forth in the Schedule of Facility
Information.
“Program Documents” shall mean this Agreement, the Customer Guide, the Program
Guaranty, if any, the Electronic Tracking Agreement, the Application, a Servicer
Notice, if any, and the Power of Attorney.
“Program Guaranty” shall mean that certain guaranty made by the Guarantor in
favor of Buyer, as amended from time to time.
“Prohibited Person” shall have the meaning set forth in Section 11(x) of the
Agreement.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by Seller to Buyer or its designee.
“Purchase Price” shall have the meaning set forth in the Schedule of Facility
Information.
“Purchased Mortgage Loan” shall mean each Mortgage Loan sold by Seller to Buyer
in a Transaction, as reflected in the Warehouse Electronic System.
“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Approved Underwriting Guidelines.
“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments

LEGAL02/33574838v9    Sch. 1-11

--------------------------------------------------------------------------------




necessary to document or service a Mortgage Loan.
“Register” shall have the meaning set forth in Section 19(b) of the Agreement.
“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.
“Reporting Date” shall have the meaning set forth in the Schedule of Facility
Information.
“Reporting Period” shall have the meaning provided in Section 11(r) of the
Agreement.
“Repurchase Assets” shall have the meaning provided in Section 8(a) of the
Agreement.
“Repurchase Date” shall mean the date on which Seller is to repurchase the
Purchased Mortgage Loans subject to a Transaction from Buyer which shall be the
earliest of (i) the date specified in the related Transaction Request, (ii) the
date requested pursuant to Section 3(d), (iii) a date no later than the Aging
Limit, (iv) the Termination Date, or (v) any date determined by application of
the provisions of Sections 3(d) or 14.
“Repurchase Price” shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.
“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by‑laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.
“Responsible Officer” shall mean an officer of Seller Party listed on Schedule 2
hereto, as such Schedule 2 may be amended from time to time.
“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.
“Schedule of Facility Information” shall mean the schedule containing certain
financial and pricing information related to this Agreement as identified on
Schedule 2 hereto.
“SEC” shall have the meaning set forth in Section 33 of the Agreement.
“Section 4402” shall have the meaning set forth in Section 30 of the Agreement.
“Seller” shall mean M/I Financial Corp., or any successor in interest thereto.
“Seller Party” shall mean each of Seller and the Guarantor, if any, and
collectively, Seller Parties.

LEGAL02/33574838v9    Sch. 1-12

--------------------------------------------------------------------------------




“Servicer” shall have the meaning set forth in the Schedule of Facility
Information, or any successor or permitted assigns.
“Servicer Notice” shall mean to the extent applicable, the notice acknowledged
by the Servicer substantially in the form of Exhibit C hereto.
“Servicing Rights” shall mean the rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.
“Servicing Term” shall have the meaning set forth in Section 16(a) of the
Agreement.
“Settlement Agent” shall have the meaning set forth in the Schedule of Facility
Information.
“SIPA” shall have the meaning set forth in Section 33 of the Agreement.
“Subservicer” shall have the meaning set forth in Section 16(b) of the
Agreement.
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Successor Servicer” shall have the meaning set forth in Section 16(g) of the
Agreement.
“Takeout Commitment” shall mean a commitment of Seller to sell one or more
Mortgage Loans to an Approved Investor, and the corresponding Approved
Investor’s commitment back to Seller to effectuate the foregoing.
“Takeout Failure” shall mean the failure of an Approved Investor to purchase one
or more Mortgage Loans pursuant to the applicable Takeout Commitment.
“Takeout Price” shall mean the price at which the Approved Investor has agreed
to purchase a Purchased Mortgage Loan from Seller.
“Taxes” shall have the meaning set forth in Section 7(a) of the Agreement.
“Termination Date” shall have the meaning set forth in the Schedule of Facility
Information.
“Test Period” shall have the meaning set forth in the Schedule of Facility
Information.
“Transaction” shall have the meaning specified in Section 1.
“Transaction Request” shall mean a request from Seller to Buyer to enter into a
Transaction, which shall be submitted electronically through the Warehouse
Electronic System in accordance with the Customer Guide.

LEGAL02/33574838v9    Sch. 1-13

--------------------------------------------------------------------------------




“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or non
perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions of the Agreement relating to
such perfection or effect of perfection or non perfection.
“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Approved Lender” shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Mortgage Loans.
“VA Mortgage Loan” means a Mortgage Loan which is subject of a VA Mortgage Loan
Guaranty Agreement as evidenced by a loan guaranty certificate, or a Mortgage
Loan which is a vender loan sold by the VA.
“VA Mortgage Loan Guaranty Agreement” means the obligation of the United States
to pay a specific percentage of a Mortgage Loan (subject to a maximum amount)
upon default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
“Warehouse Electronic System” shall mean the system utilized by Buyer either
directly, or through its vendors, and which may be accessed by Seller in
connection with delivering and obtaining information and requests as described
further in the Customer Guide.
“Warehouse Fees” shall be the fees set forth on Schedule 2 hereto.
“Well Capitalized” shall mean, with respect to any Insured Depository
Institution, the maintenance by such Insured Depository Institution of capital
ratios at or above the required minimum levels for such capital category under
the regulations promulgated pursuant to Section 1831(o) (“Prompt Corrective
Action”) of the United States Code, as amended from time to time, by the
Appropriate Federal Banking Agency for such institution, as such regulation may
be amended from time to time.
“Wet File” shall mean, with respect to a Wet Loan, the documents and instruments
relating to such Mortgage Loan and set forth in the Customer Guide for Wet
Loans.
“Wet Loan” shall mean a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof and for which the Mortgage File has
not been delivered to Buyer.



LEGAL02/33574838v9    Sch. 1-14

--------------------------------------------------------------------------------




SCHEDULE 2
SCHEDULE OF FACILITY INFORMATION
SECTION 1.Parties; Jurisdictions.
Seller:
“Jurisdiction of Organization of Seller” shall mean Ohio.
“Type of Organization of Seller” shall mean corporation.
“Organizational Identification Number of Seller” shall mean 621252.
“UCC Filing Jurisdictions of Seller” shall mean Ohio.
Servicer:
“Servicer” shall mean Seller, its successors in interest and assigns.
Guarantor: N/A
SECTION 1.    Maximum Purchase Price; Account Balance Requirements.
“Maximum Purchase Price” shall mean $15,000,000.
“Minimum Balance Requirement” shall mean $225,000.
SECTION 2.    Commitment. The Agreement constitutes a commitment by Buyer to
enter into Transactions under the Agreement. The parties acknowledge that the
Buyer has committed to enter into Transactions with Seller on a committed basis,
subject to satisfaction of all terms and conditions of the Agreement.
SECTION 3.    Termination Date. The Termination Date shall mean November 12,
2013, or such other date declared by either Seller or Buyer as contemplated
below, or such date as determined by Buyer pursuant to its rights and remedies
under the Agreement.




--------------------------------------------------------------------------------




SECTION 4.    Asset Classifications, Concentration Limits and Purchase Price.
Set forth below is a table of type of asset, Concentration Limit, Purchase
Price, and Aging Limits, as applicable.
Approved Mortgage Product
Concentration Limit (based upon Maximum Purchase Price unless otherwise noted)
Purchase Price
Aging Limit (Days from Purchase Date)
Conforming Mortgage Loan: A Mortgage Loan which is secured by a first lien, is
originated by Seller and such Mortgage Loan (a) meets all applicable Fannie Mae
or FHLMC underwriting standards and received a favorable eligibility response
from any of Fannie Mae Desktop Underwriter or FHLMC Loan Prospector and is at or
below the current year’s published general loan limits for conventional
mortgages (currently $417,000) and (i) has a minimum FICO score of 640 and (ii)
may be approved by Buyer in its sole good faith discretion and (iii) has an LTV
or CLTV less than 100% or (b) is eligible to be insured by the VA or FHA
(excluding any FHA Loan or VA Mortgage Loan which exceeds the Fannie Mae or
FHLMC guidelines for maximum general conventional loan amount, currently
$417,000) and (i) has a minimum FICO score of 640 and (ii) has an LTV or CLTV
less than 100%. In no event shall the Mortgagor’s DTI exceed 50%.
Please see the website below for more information on loan limits:
https://www.efanniemae.com/sf/refmaterials/loanlimits/ 
index.jsp.
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount, and (d) 98% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
30 calendar days
Agency High Balance Mortgage Loan: A Mortgage Loan which is secured by a first
lien Mortgage and is originated by Seller that (a) has an original Mortgage Loan
amount in excess of general Conforming Mortgage Loan limits specified under
Conforming Mortgage Loans and (i) has an original Mortgage Loan amount that is
less than the maximum high balance county limit for the county that the subject
property is located in and
(ii) meets the eligibility requirements of Buyer as determined in its sole good
faith discretion and (iii) has a minimum FICO score of 640 and (iv) has an LTV
or CLTV less than 100% or (b) is eligible to be insured by the VA or FHA and (i)
has a minimum FICO score of 640 and (ii) has an LTV or CLTV less than 100%. In
no event shall the Mortgagor’s DTI exceed 50%.


Please see the website below for more information on high- balance loan limits:
https://www.efanniemae.com/sf/mortgageproducts/fixed/highbalance.jsp
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount, and (d) 98% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
30 calendar days





--------------------------------------------------------------------------------




Approved Mortgage Product
Concentration Limit (based upon Maximum Purchase Price unless otherwise noted)
Purchase Price
Aging Limit (Days from Purchase Date)
Jumbo Mortgage Loan: A Mortgage Loan which is secured by a first lien Mortgage
and is originated by Seller that (i) has an original Mortgage Loan amount in
excess of general Conforming Loan limits (ii) has an original Mortgage Loan
amount in excess of the maximum high balance county limit for the county that
the subject property is located in (iii) meets the eligibility requirements of
Buyer as determined in its sole discretion and (iv) has a Takeout Commitment
from an Approved Investor which shall include evidence of an underwriting
approval, with no conditions outstanding to close the Mortgage Loan and a
purchase price, purchase price commitment number and purchase price commitment
expiration date for the Mortgage Loan. In no event shall the Mortgagor’s DTI
exceed 50%.
25%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 97% of the Takeout Price, (b) 97% of the Acquisition Cost, (c)
97% of the Note Amount, and (d) 97% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
30 calendar days
Aged Mortgage Loan: A Conforming Mortgage Loan or Agency High Balance Mortgage
Loan meeting the other criteria for an Approved Mortgage Product subject to a
Transaction in excess of 30 days from the Purchase Date but less than 45 days
from the Purchase Date.
$2,000,000
The least of (a) 95% of the Takeout Price, (b) 95% of the Note Amount, and (c)
95% of the Market Value
15 calendar days from the date on which the Mortgage Loan becomes an Aged
Mortgage Loan
Shipped Mortgage Loan. Purchased Mortgage Loan shipped to an Approved Investor.
n/a
Per Approved Mortgage Product Category
25 calendar days from the date of shipment of the Mortgage Loan
Mortgage Loan Released on Trust Receipts. A Mortgage Note with respect to a
Purchased Mortgage Loan returned to Seller for purposes of correction.
Maximum of one Mortgage Loan at any time
Per Approved Mortgage Product Category
10 calendar days from the date of release of the Mortgage Loan
Wet Loan.  An Eligible Mortgage Loan meeting the other criteria for an Approved
Mortgage Product for which the Mortgage Loan documents relating to such Mortgage
Loan have not been received by the Buyer or its agent. The Wet Loan will be
closed by either (a “Settlement Agent”):
(i) a Title Company or its agent which has been pre-approved by Buyer in its
sole good faith discretion for which Buyer is in receipt of a Closing Protection
Letter; or
(ii) a closing agent other than referred to in (i) which has been pre-approved
by Buyer in its sole good faith discretion.
A Mortgage Loan is no longer a Wet Loan when the Mortgage Loan documents have
been received by Buyer and are acceptable to Buyer in form and substance.
40%
Per Approved Mortgage Product Category








(i) Title Company: 5 Business Days
(ii) closing agent: 3 Business Days





--------------------------------------------------------------------------------






SECTION 5.    Price Differential; Pricing Rate; Post-Default Rate.
“Post-Default Rate” shall mean a rate equal to the sum of (a) the Pricing Rate
plus (b) three percent (3.00%).
The “Pricing Rate” shall be a rate per annum equal to the sum of (i) the Index
Rate plus (ii) the Pricing Spread. Buyer’s calculations with respect thereto
shall be conclusive absent manifest error.
The “Pricing Spread” shall equal:
(a)    with respect to Transactions the subject of which are Mortgage Loans
which are Conforming Mortgage Loans and Agency High Balance Mortgage Loans,
3.50%;
(b)    with respect to Transactions the subject of which are Mortgage Loans
which are Jumbo Mortgage Loans, 4.125%; or
(c)    with respect to Transactions the subject of which are Mortgage Loans
which are Aged Mortgage Loans, 4.125%.
The “Index Rate” shall equal the LIBOR Rate.
The “LIBOR Rate” shall mean for each day the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to 30 days
appearing on page BBAM of Bloomberg L.P. as “LIBOR” (or any successor page). In
the event that such rate does not appear on page BBAM of Bloomberg L.P. as
“LIBOR” (or otherwise on such screen), the LIBOR Rate shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by Buyer or, in the absence of such
availability, by reference to the rate at which Buyer is offered Dollar deposits
at or about 11:00 A.M., New York City time, in the interbank eurodollar market
where its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on such day and in an amount comparable to the amount of
the Transactions to be outstanding during such day.
SECTION 6.    Certain Financial Condition Covenants. Without limiting any
provision set forth in the Agreement, the applicable Seller Party shall comply
with the following covenants:
(a)    Maintenance of Tangible Net Worth. Seller shall maintain a Tangible Net
Worth* of not less than $10,000,000.
(b)    Reserved.
(c)    Maintenance of Ratio of Indebtedness to Tangible Net Worth. Seller shall
maintain the ratio of (a) Indebtedness to (b) Tangible Net Worth no greater than
10:1.
(d)    Maintenance of Profitability. Seller shall not permit, for any Test
Period, Net Income∉ for such Test Period, before income taxes for such Test
Period and distributions made during such Test Period, to be less than $1.00.
“Test Period” shall mean any two consecutive calendar quarters.
(e)    Guarantees. Without the written approval of Buyer, Seller shall not
create, incur, assume or suffer to exist any Guarantees, except to the extent
reflected in Seller’s Financial Statements or notes thereto.




--------------------------------------------------------------------------------




(f)    Total Warehouse Capacity. Seller shall ensure that the Maximum Aggregate
Purchase Price does not exceed 50% the aggregate maximum availability under its
Warehouse Facilities (whether drawn or undrawn).
(g)    Maintenance of Liquidity. The Seller shall ensure that, as of the end of
each calendar month, it has cash and Cash Equivalents (excluding Restricted Cash
or cash pledged to Persons other than Buyer), in an amount not less than
$5,000,000.
(h)    Reserved.
(i)    Scheduled Indebtedness. Without the prior written notice to Buyer, Seller
shall not incur any additional material Indebtedness (other than the Scheduled
Indebtedness√ listed under the definition thereof). Seller shall use
commercially reasonable efforts to cause each counterparty under Seller’s
Indebtedness to enter into an Interparty Agreement, in form and substance
acceptable to Buyer.
(j)    Limitation on Dividends and Distributions. Upon the occurrence and after
the continuance of an Event of Default, Seller shall not make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
interest of Seller, whether now or hereafter outstanding, or make any other
distribution or dividend in respect of any of the foregoing or to any
shareholder or equity owner of Seller, either directly or indirectly, whether in
cash or property or in obligations of Seller or any of Seller’s consolidated
Subsidiaries.
(k)    For purposes hereof, the following terms shall have the following
meanings:
(i)    “Cash Equivalents” shall mean (a) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or its Affiliates or of any
commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of Buyer or its Affiliates or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A‑1 or the equivalent thereof by S&P or P‑1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the day of acquisition, (e) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by Buyer or
any commercial bank satisfying the requirements of clause (b) of this definition
or (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
(ii)    “Indebtedness” shall mean (i) all indebtedness for borrowed money or for
the deferred purchase price of property or services and all obligations under
leases which are or should be under GAAP, recorded as capital leases, in respect
of which a person is directly or contingently liable as borrower, guarantor,
endorser or otherwise, or in respect of which a person otherwise assures a
creditor against loss and (ii) all other obligations for borrowed money or for
the deferred purchase price of a property or services secured by (or for which
the holder has an existing right, contingent or otherwise, to be secured by) any
lien upon property (including without limitation accounts receivable and
contract rights) owned by a person, whether or not such person has assumed or
become liable for the payment thereof.




--------------------------------------------------------------------------------




(iii)    “Net Income” shall mean, for any Person for any period, the net income
of such Person for such period as determined in accordance with GAAP.
(iv)    “Restricted Cash” shall mean for any Person, any amount of Cash of such
Person that is contractually required to be set aside, segregated or otherwise
reserved.
(v)    “Scheduled Indebtedness” shall mean the $70,000,000 Comerica Bank
syndicated warehouse line of credit maturing in March 2013, as amended,
modified, supplemented or restated from time to time.
(vi)    “Tangible Net Worth” shall mean, as of the date of determination
thereof, (a) total assets (excluding (i) all Intangible Assets and (ii) all
obligations owed from affiliates or any employee), minus (b) total liabilities
(excluding Subordinated Indebtedness). For purposes of this definition,
“Intangible Assets” shall mean, as of the date of determination thereof, assets
that in accordance with GAAP are properly classifiable as intangible assets,
including, but not limited to goodwill, franchises, licenses, patents,
trademarks trade names and copyrights and any other asset categories the Buyer
deems as Intangible Assets in its sole good faith discretion.
(vii)    “Warehouse Facility” shall mean any loan, repurchase facility or other
arrangement for incurring Indebtedness secured by Seller’s Mortgage Loans.
SECTION 1.    Financial Reporting.
“Annual Financial Statement Date” shall mean December 31, 2011.
“Financial Reporting Party” shall mean Seller.
“Monthly Financial Statement Date” shall mean June 30, 2012.
SECTION 2.    Change in Control.
“Change in Control” shall mean:
(a)    any transaction or event as a result of which M/I Homes, Inc. ceases to
own, directly 100% of the stock of Seller;
(b)    the sale, transfer, or other disposition of all or substantially all of
any Seller Party’s assets (excluding any such action taken in connection with
any securitization transaction); or
(c)    the consummation of a merger or consolidation of a Seller Party with or
into another entity or any other corporate reorganization (in one transaction or
in a series of transactions), if more than 50% of the combined voting power of
the continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of a Seller Party immediately prior to such merger,
consolidation or other reorganization; or
(d)    as of any date a majority of the Board of Directors of Seller consists of
individuals who were not either (i) directors of Seller as of the corresponding
date of the previous year, (ii) selected or nominated to become directors by the
Board of Directors of Seller of which a majority consisted of individuals
described in clause (d)(i) above, or (iii) selected or nominated to become
directors by the Board of Directors of Seller of which a majority consisted of
individuals described in clause (d) (i) above and individuals




--------------------------------------------------------------------------------




described in clause (d)(ii) above.
SECTION 3.    Certain Thresholds and Reporting Date.
“Buy Back Threshold” shall have mean $5,000,000.
“Facility Termination Threshold” shall mean $15,000,000.
“Litigation Threshold” shall mean $200,000.
“Reporting Date” shall mean the 10th day of each month, or if such day is not a
Business Day, the next succeeding Business Day.
SECTION 4.    Contents of Mortgage File.
Seller shall be required to deliver the items as more particularly described in
the Customer Guide.
SECTION 5.    Warehouse and Other Fees.
(d)    Commitment Fee. Seller shall pay to Buyer in immediately available funds,
earned on the date of the Agreement, a non‑refundable Commitment Fee equal to
0.25% multiplied by the Maximum Purchase Price. The Commitment Fee shall be paid
in full on the date hereof.
(e)    Non-Use Fee. Commencing on the thirty-first (31st) day following the date
hereof, no later than the 15th day (and if such day is not a Business Day, the
following Business Day) following the end of each calendar month, Seller shall
pay in immediately available funds to Buyer a non‑refundable Non-Use Fee equal
to the product of (a) 0.25% per annum calculated on the basis of a 360 day year
and (b) the excess of (i) 50% of Maximum Purchase Price over (ii) the average
daily Purchase Price of the Purchased Mortgage Loans during such calendar month.
(f)    Aging Exception Fee. $10 per day per Purchased Mortgage Loan that is past
its applicable Aging Limit.
(g)    Asset Handling Fee. For each Purchased Mortgage Loan $65 per Purchased
Mortgage Loan.
(h)    Purchase and Repurchase Wire Fee. $10 per wire.
(i)    Legal Fee Cap. $20,000.
(j)    Due Diligence Cap. $6,000 per year.
Asset Handling Fees and Purchase and Repurchase Wire Fees will be deducted from
investor remittances prior to the release of proceeds to Seller. All other fees
will be due within 15 days of notification to Seller.
SECTION 6.    Account Information.
(l)    INBOUND ACCOUNT:




--------------------------------------------------------------------------------




“M/I Financial Corp. Inbound Account in trust for Sterling National Bank.”
Account No. 5300000830
Reference: SNB- M/I Financial Corp.,
ABA No. 026007773


(m)    HAIRCUT ACCOUNT:
“M/I Financial Corp.Haircut Account in trust for Sterling National Bank.”
Account No. 5300000822
Reference: SNB- M/I Financial Corp.,
ABA No. 026007773
(n)    OPERATING ACCOUNT
“M/I Financial Corp. Operating Account in trust for Sterling National Bank.”
Account No. 5300000849
Reference: SNB- M/I Financial Corp.,
ABA No. 026007773








--------------------------------------------------------------------------------






SECTION 7.    List of Responsible Officers


SELLER NOTICES
Name: M/I Financial Corp.    Address: 3 Easton Oval, Suite 540
Telephone: 614-418-8655         Columbus, OH 43219
Facsimile: 614 418-8686
SELLER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:


Name
Title
Signature
 
 
 

Paul Rosen                President/CEO


Derek Klutch                COO/EVP
 






--------------------------------------------------------------------------------




SCHEDULE 3
REPRESENTATIONS AND WARRANTIES
Seller represents and warrants to Buyer, with respect to each Mortgage Loan,
that as of the Purchase Date for the purchase of any Purchased Mortgage Loans by
Buyer from Seller and as of the date of this Agreement and any Transaction
hereunder and at all times while the Facility Documents and any Transaction
hereunder is in full force and effect, that the following are true and correct.
For purposes of this Schedule 3 and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Mortgage Loan if and when Seller has taken or caused to
be taken action such that the event, circumstance or condition that gave rise to
such breach no longer adversely affects such Mortgage Loan, including, without
limitation, the repurchase of such Mortgage Loan by Seller in accordance with
the provisions hereof. With respect to those representations and warranties
which are made to the best of Seller’s knowledge, if it is discovered by Seller
or Buyer that the substance of such representation and warranty is inaccurate,
notwithstanding Seller’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.
(a)    Mortgage Loans as Described. The information set forth in the Mortgage
Loan Schedule is complete, true and correct in all material respects;
(b)    Payments Current. No payment required under the Mortgage Loan is 30 days
or more delinquent nor has any payment under the Mortgage Loan been 30 days or
more delinquent at any time since the origination of the Mortgage Loan;
(c)    Origination Date. The Purchase Date is no more than thirty (30) days
following the origination date;
(d)    Approved Underwriting Guidelines. The Mortgage Loan satisfies the
Approved Underwriting Guidelines;
(e)    No Outstanding Charges. There are no defaults in complying with the terms
of the Mortgage, and all taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents which
previously became due and owing have been paid, or an escrow of funds has been
established in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable. Seller has
not advanced funds, or induced, solicited or knowingly received any advance of
funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
Mortgage Loan proceeds, whichever is earlier, to the day which precedes by one
month the Due Date of the first installment of principal and interest;
(f)    Original Terms Unmodified. The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect, from the
date of origination except by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which has been delivered to
Buyer or to such other Person as Buyer shall designate in writing, and the terms
of which are reflected in the Mortgage Loan Schedule. The substance of any such
waiver, alteration or modification has been approved by the issuer of any
related PMI Policy and the title insurer, if any, to the extent required by the
policy, and its terms are reflected on the Mortgage Loan Schedule, if
applicable. No Mortgagor has been

LEGAL02/33574838v9    Sch. 3-1

--------------------------------------------------------------------------------




released, in whole or in part, except in connection with an assumption
agreement, approved by the issuer of any related PMI Policy and the issuer of
the title insurer, to the extent required by the policy, and which assumption
agreement is part of the Mortgage Loan File delivered to Buyer or to such other
Person as Buyer shall designate in writing and the terms of which are reflected
in the Mortgage Loan Schedule;
(g)    No Defenses. The Mortgage Loan is not subject to any right of rescission,
set‑off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set‑off, counterclaim or defense, including without limitation
the defense of usury, and no such right of rescission, set‑off, counterclaim or
defense has been asserted with respect thereto, and no Mortgagor was a debtor in
any state or federal bankruptcy or insolvency proceeding at, or subsequent to,
the time the Mortgage Loan was originated;
(h)    Hazard Insurance. Pursuant to the terms of the Mortgage, all buildings or
other improvements upon the Mortgaged Property are insured by a generally
acceptable insurer against loss by fire, hazards of extended coverage and such
other hazards as are provided for in the Fannie Mae Guides or by Freddie Mac, as
well as all additional requirements set forth in the Approved Underwriting
Guidelines. If required by the National Flood Insurance Act of 1968, as amended,
each Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
as in effect which policy conforms to Fannie Mae and Freddie Mac, as well as all
additional requirements set forth in the Servicing Agreement. All individual
insurance policies contain a standard mortgagee clause naming Seller and its
successors and assigns as mortgagee, and all premiums thereon have been paid and
such policies may not be reduced, terminated or cancelled without 30 days’ prior
written notice to the mortgagee. The Mortgage obligates the Mortgagor thereunder
to maintain the hazard insurance policy at the Mortgagor’s cost and expense, and
on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at such Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer,
is in full force and effect, and will be in full force and effect and inure to
the benefit of Buyer upon the consummation of the transactions contemplated by
this Agreement. Seller has not engaged in, and has no knowledge of the
Mortgagor’s or any servicer’s having engaged in, any act or omission which would
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of such policy, including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other person or entity, and no such unlawful
items have been received, retained or realized by Seller;
(i)    Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth‑in‑lending, real
estate settlement procedures, consumer credit protection, anti-predatory lending
laws, laws covering fair housing, fair credit reporting, community reinvestment,
homeowners equity protection, equal credit opportunity and disclosure laws or
unfair and deceptive practices laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations. Seller shall maintain in
its possession, available for Buyer’s inspection, and shall deliver to Buyer
upon demand, evidence of compliance with all requirements set forth herein;

LEGAL02/33574838v9    Sch. 3-2

--------------------------------------------------------------------------------




(j)    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has Seller waived any
default resulting from any action or inaction by the Mortgagor;
(k)    Location and Type of Mortgaged Property. The Mortgaged Property is a fee
simple property located in the state identified in the Mortgage Loan Schedule
except that with respect to real property located in jurisdictions in which the
use of leasehold estates for residential properties is a widely‑accepted
practice, the Mortgaged Property may be a leasehold estate and consists of a
single parcel of real property with a detached single family residence erected
thereon, or a two‑ to four‑family dwelling, or an individual residential
condominium or cooperative unit in a low‑rise or high-rise condominium or
cooperative project, or an individual unit in a planned unit development and
that no residence or dwelling is (i) a mobile home or (ii) a manufactured home,
provided, however, that any condominium or cooperative unit or planned unit
development shall not fall within any of the “Ineligible Projects” of part VIII,
Section 102 of the Fannie Mae Selling Guide and shall conform with the Approved
Underwriting Guidelines. The Mortgaged Property is not raw land. As of the date
of origination, no portion of the Mortgaged Property was used for commercial
purposes, and since the date of origination, no portion of the Mortgaged
Property has been used for commercial purposes; provided, that Mortgaged
Properties which contain a home office shall not be considered as being used for
commercial purposes as long as the Mortgaged Property has not been altered for
commercial purposes and is not storing any chemicals or raw materials other than
those commonly used for homeowner repair, maintenance and/or household purposes;
(l)    Valid First Lien. Each Mortgage is a valid and subsisting first lien of
record on a single parcel of real estate constituting the Mortgaged Property,
including all buildings and improvements on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time, subject in all cases to the exceptions to
title set forth in the title insurance policy with respect to the related
Mortgage Loan, which exceptions are generally acceptable to prudent mortgage
lending companies, and such other exceptions to which similar properties are
commonly subject and which do not individually, or in the aggregate, materially
and adversely affect the benefits of the security intended to be provided by
such Mortgage. In no event shall any Mortgage Loan be in a lien position more
junior than a second lien. The lien of the Mortgage is subject only to:
(i)    the lien of current real property taxes and assessments not yet due and
payable;
(ii)    covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Mortgage
Loan and (a) specifically referred to or otherwise considered in the appraisal
made for the originator of the Mortgage Loan or (b) which do not adversely
affect the Appraised Value of the Mortgaged Property set forth in such
appraisal; and
(iii)    other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection

LEGAL02/33574838v9    Sch. 3-3

--------------------------------------------------------------------------------




with the Mortgage Loan establishes and creates a valid, subsisting, enforceable
and perfected first lien and first priority security interest on the property
described therein and Seller has full right to sell and assign the same to
Buyer. The Mortgaged Property was not, as of the date of origination of the
Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt or
other security instrument creating a lien subordinate to the lien of the
Mortgage;
(m)    Validity of Mortgage Documents. Each of the Mortgage Note, the Mortgage
and any other agreement executed and delivered by a Mortgagor in connection with
a Mortgage Loan is the legal, valid and binding obligation of the maker thereof
enforceable in accordance with its terms. To Seller’s knowledge, all parties to
the Mortgage Note, the Mortgage and any other such related agreement (other than
Seller) had legal capacity to enter into the Mortgage Loan and to execute and
deliver the Mortgage Note, the Mortgage and any such agreement, and the Mortgage
Note, the Mortgage and any other such related agreement have been duly and
properly executed by other such related parties. The documents, instruments and
agreements submitted for loan underwriting were not falsified and contain no
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading. No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of any Person, including without limitation, the Mortgagor, any appraiser, any
builder or developer, or any other party involved in the origination or
servicing of the Mortgage Loan or in the application or any insurance in
relation to such Mortgage Loan. Seller has reviewed all of the documents
constituting the Servicing File and has made such inquiries as it deems
necessary to make and confirm the accuracy of the representations set forth
herein;
(n)    Full Disbursement of Proceeds. The Mortgage Loan has been closed and the
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on‑site or off‑site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage. All points and fees
related to each Mortgage Loan were disclosed in writing to the Mortgagor in
accordance with applicable state and federal law and regulation. No Mortgagor
was charged “points and fees” (whether or not financed) in an amount that
exceeds the greater of (1) 5% of the principal amount of the Mortgage Loan or
(2) $1,000; such limitation is calculated in accordance with Fannie Mae’s
requirements as set forth in the Fannie Mae Selling Guide. All fees and charges
(including finance charges) and whether or not financed, assessed, collected or
to be collected in connection with the origination and servicing of each
Mortgage Loan has been disclosed in writing to the Mortgagor in accordance with
applicable state and federal law and regulation;
(o)    Ownership. Seller is the sole owner of record and holder of the Mortgage
Loan and the indebtedness evidenced by each Mortgage Note and upon the sale of
the Mortgage Loans to Buyer, Seller will retain the Mortgage Files or any part
thereof with respect thereto not delivered to Buyer, Buyer or Buyer’s designee,
in trust only for the purpose of servicing and supervising the servicing of each
Mortgage Loan. The Mortgage Loan is not assigned or pledged, and Seller has
good, indefeasible and marketable title thereto, and has full right to transfer
and sell the Mortgage Loan to Buyer free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign each Mortgage Loan pursuant
to this Agreement and following the sale of each Mortgage Loan, Buyer will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. Seller intends to
relinquish all rights to possess, control and monitor the Mortgage Loan;

LEGAL02/33574838v9    Sch. 3-4

--------------------------------------------------------------------------------




(p)    Doing Business. To Seller’s knowledge, all parties which have had any
interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) either (i) organized under the laws of such state, or (ii) qualified to
do business in such state, or (iii) a federal savings and loan association, a
savings bank or a national bank having a principal office in such state, or
(3) not doing business in such state;
(q)    LTV, PMI Policy. No Mortgage Loan has an LTV greater than 100%. The LTV
of the Mortgage Loan either is not more than 80% or the excess over 75% of the
Appraised Value is and will be insured as to payment defaults by a PMI Policy
until the LTV of such Mortgage Loan is reduced to 80%. All provisions of such
PMI Policy have been and are being complied with, such policy is in full force
and effect, and all premiums due thereunder have been paid. Any Mortgage Loan
subject to a PMI Policy obligates the Mortgagor thereunder to maintain the PMI
Policy and to pay all premiums and charges in connection therewith. Each
Mortgage Loan which is represented to Buyer to have, or to be eligible for, FHA
insurance is insured, or eligible to be insured, pursuant to the National
Housing Act. Each Mortgage Loan which is represented by Seller to be guaranteed,
or to be eligible for guaranty, by the VA is guaranteed, or eligible to be
guaranteed, under the provisions of Chapter 37 of Title 38 of the United States
Code. As to each FHA insurance certificate or each VA guaranty certificate,
Seller has complied with applicable provisions of the insurance for guaranty
contract and federal statutes and regulations, all premiums or other charges due
in connection with such insurance or guarantee have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty,
and the insurance or guaranty is, or when issued, will be, in full force and
effect with respect to each Mortgage Loan. The Mortgage Interest Rate for the
Mortgage Loan as set forth on the Mortgage Loan Schedule is net of any such
insurance premium. No action, inaction, or event has occurred and no state of
facts exists that has, or will result in the exclusion from, denial of, or
defense to insurance coverage;
(r)    Title Insurance. The Mortgage Loan is covered by an ALTA lender’s title
insurance policy, or with respect to any Mortgage Loan for which the related
Mortgaged Property is located in California a CLTA lender’s title insurance
policy, or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac and each such title insurance policy is issued by a
title insurer acceptable to Fannie Mae or Freddie Mac and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan, subject only to
the exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this
Schedule 3, and in the case of adjustable rate Mortgage Loans, against any loss
by reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress, and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. Seller,
its successors and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement. No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
Mortgage, including Seller, has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy, including without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person

LEGAL02/33574838v9    Sch. 3-5

--------------------------------------------------------------------------------




or entity, and no such unlawful items have been received, retained or realized
by Seller;
(s)    No Defaults. Other than payments due but not yet 30 days or more
delinquent, there is no default, breach, violation or event which would permit
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event which
would permit acceleration, and neither Seller nor any of its affiliates nor any
of their respective predecessors, have waived any default, breach, violation or
event which would permit acceleration;
(t)    No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such liens) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;
(u)    Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation;
(v)    Origination; Payment Terms. The Mortgage Loan was originated by Seller.
Seller is a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or other similar institution which is supervised and examined by a federal or
state authority. The documents, instruments and agreements submitted for loan
underwriting were not falsified and contain no untrue statement of material fact
or omit to state a material fact required to be stated therein or necessary to
make the information and statements therein not misleading. No Mortgage Loan
contains terms or provisions which would result in negative amortization.
Principal payments on the Mortgage Loan commenced no more than sixty days after
funds were disbursed in connection with the Mortgage Loan. The mortgage interest
rate as well as the lifetime rate cap and the periodic cap are as set forth on
the Mortgage Loan Schedule. The Mortgage Note is payable in equal monthly
installments of principal and interest, which installments of interest, with
respect to adjustable rate Mortgage Loans, are subject to change due to the
adjustments to the mortgage interest rate on each interest rate adjustment date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty years from commencement of amortization. Unless otherwise
specified, the Mortgage Loan is payable on the first day of each month. There
are no Mortgage Loans which contain a provision allowing the Mortgagor to
convert the Mortgage Note from an adjustable interest rate Mortgage Note to a
fixed interest rate Mortgage Note;
(w)    Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption or
other right available to the Mortgagor or any other person, or restriction on
Seller or any other person, including without limitation, any federal, state or
local, law, ordinance, decree, regulation, guidance, attorney general action, or
other pronouncement, whether temporary or permanent in nature, that would
interfere with, restrict or delay, either

LEGAL02/33574838v9    Sch. 3-6

--------------------------------------------------------------------------------




(y) the ability of Seller, Buyer or any servicer or any successor servicer to
sell the related Mortgaged Property at a trustee's sale or otherwise, or (z) the
ability of Seller, Buyer or any servicer or any successor servicer to foreclose
on the related Mortgage;
(x)    Conformance with Agency and Approved Underwriting Guidelines. The
Mortgage Loan was underwritten in accordance with the Approved Underwriting
Guidelines (a copy of which has been delivered to Buyer). The Mortgage Note and
Mortgage are on forms acceptable to Freddie Mac or Fannie Mae and Seller has not
made any representations to a Mortgagor that are inconsistent with the mortgage
instruments used. The methodology used in underwriting the extension of credit
for each Mortgage Loan employs objective quantitative principles which relate
the Mortgagor’s credit characteristics, income, assets and liabilities (as
applicable to a particular underwriting program) to the proposed payment, and
such underwriting methodology does not rely on the extent of the Mortgagor’s
equity in the collateral as the principal determining factor in approving such
credit extension. Such underwriting methodology confirmed that at the time of
origination (application/approval) the Mortgagor had a reasonable ability to
make timely payments on the Mortgage Loan;
(y)    Occupancy of the Mortgaged Property. The Mortgaged Property is lawfully
occupied under applicable law. All inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
(z)    No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above;
(aa)    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Buyer to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor;
(bb)    Acceptable Investment. There are no circumstances or conditions with
respect to the Mortgage, the Mortgaged Property, the Mortgagor, the Mortgage
File or the Mortgagor’s credit standing that can reasonably be expected to cause
private institutional investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or adversely affect
the value or marketability of the Mortgage Loan, or cause the Mortgage Loans to
prepay during any period materially faster or slower than the mortgage loans
originated by Seller generally;
(cc)    Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered pursuant
to the Customer Guide for each Mortgage Loan have been delivered to Buyer.
Seller is in possession of a complete, true and accurate Mortgage File in
compliance with the Customer Guide, except for such documents the originals of
which have been delivered to Buyer;
(dd)    Condominiums/Planned Unit Developments. If the Mortgaged Property is a
condominium unit or a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project is
(i) acceptable to Fannie Mae or Freddie Mac or (ii) located in a condominium or
planned unit development project which has received project approval from

LEGAL02/33574838v9    Sch. 3-7

--------------------------------------------------------------------------------




Fannie Mae or Freddie Mac. The representations and warranties required by Fannie
Mae with respect to such condominium or planned unit development have been
satisfied and remain true and correct;
(ee)    Transfer of Mortgage Loans. The Assignment of Mortgage with respect to
each Mortgage Loan is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located. The
transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by
Seller are not subject to the bulk transfer or similar statutory provisions in
effect in any applicable jurisdiction;
(ff)    Due‑On‑Sale. With respect to each fixed rate Mortgage Loan, the Mortgage
contains an enforceable provision for the acceleration of the payment of the
unpaid principal balance of the Mortgage Loan in the event that the Mortgaged
Property is sold or transferred without the prior written consent of the
mortgagee thereunder, and to the best of Seller’s knowledge, such provision is
enforceable;
(gg)    Assumability. With respect to each adjustable rate Mortgage Loan, the
Mortgage Loan documents provide that after the related first interest rate
adjustment date, a related Mortgage Loan may only be assumed if the party
assuming such Mortgage Loan meets certain credit requirements stated in the
Mortgage Loan documents;
(hh)    No Buydown Provisions; No Graduated Payments or Contingent Interests.
The Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature;
(ii)    Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;
(jj)    Mortgaged Property Undamaged; No Condemnation Proceedings. There is no
proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property. The Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair;
(kk)    Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination, servicing and collection practices used by Seller with respect to
the Mortgage Loan have been in all respects in compliance with Accepted
Servicing Practices, applicable laws and regulations, and have been in all
respects legal and proper and prudent in the mortgage origination and servicing
business. With respect to escrow deposits and Escrow Payments, all such payments
are in the possession of, or under the control of, Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law and the provisions of the related
Mortgage Note and Mortgage. An escrow of funds is not prohibited by applicable
law and has been established in an amount sufficient to pay for every item that

LEGAL02/33574838v9    Sch. 3-8

--------------------------------------------------------------------------------




remains unpaid and has been assessed but is not yet due and payable. No escrow
deposits or Escrow Payments or other charges or payments due Seller have been
capitalized under the Mortgage or the Mortgage Note. All mortgage interest rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage and Mortgage Note on the related interest rate
adjustment date. If, pursuant to the terms of the Mortgage Note, another index
was selected for determining the mortgage interest rate, the same index was used
with respect to each Mortgage Note which required a new index to be selected,
and such selection did not conflict with the terms of the related Mortgage Note.
Seller executed and delivered any and all notices required under applicable law
and the terms of the related Mortgage Note and Mortgage regarding the mortgage
interest rate and the Monthly Payment adjustments. Any interest required to be
paid pursuant to state, federal and local law has been properly paid and
credited;
(ll)    No Violation of Environmental Laws. The Mortgaged Property is free from
any and all toxic or hazardous substances and there exists no violation of any
local, state or federal environmental law, rule or regulation in any material
respect. There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
(mm)    Servicemembers Civil Relief Act of 2003. The Mortgagor has not notified
Seller, and Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003;
(nn)    Appraisal. The Mortgage File contains an Appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a qualified appraiser, duly appointed by Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;
(oo)    Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by, and
Seller has complied with, all applicable law with respect to the making of the
Mortgage Loans. Seller shall maintain such statement in the Mortgage File;
(pp)    Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan
was made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade‑in or exchange of a Mortgaged Property;
(qq)    No Defense to Insurance Coverage. Seller has caused or will cause to be
performed any and all acts required to preserve the rights and remedies of Buyer
in any insurance policies applicable to the Mortgage Loans including, without
limitation, any necessary notifications of insurers, assignments of policies or
interests therein, and establishments of coinsured, joint loss payee and
mortgagee rights in favor of Buyer. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to Seller on or prior to such
date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any applicable, special hazard insurance policy, or
applicable PMI Policy or bankruptcy bond (including, without limitation, any
exclusions, denials or defenses which would limit or reduce the availability of
the timely payment of

LEGAL02/33574838v9    Sch. 3-9

--------------------------------------------------------------------------------




the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Seller, the related Mortgagor or any party involved in the application for
such coverage, including the appraisal, plans and specifications and other
exhibits or documents submitted therewith to the insurer under such insurance
policy, or for any other reason under such coverage, but not including the
failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay;
(rr)    Escrow Analysis. With respect to each Mortgage, Seller has within the
last twelve months (unless such Mortgage was originated within such twelve month
period) analyzed the required Escrow Payments for each Mortgage and adjusted the
amount of such payments so that, assuming all required payments are timely made,
any deficiency will be eliminated on or before the first anniversary of such
analysis, or any overage will be refunded to the Mortgagor, in accordance with
Real Estate Settlement Procedures Act and any other applicable law;
(ss)    Credit Information. As to each consumer report (as defined in the Fair
Credit Reporting Act, Public Law 91‑508) or other credit information furnished
by Seller to Buyer, that Seller has full right and authority and is not
precluded by law or contract from furnishing such information to Buyer and Buyer
is not precluded from furnishing the same to any subsequent or prospective
purchaser of such Mortgage. Seller shall hold Buyer harmless from any and all
damages, losses, costs and expenses (including attorney’s fees) arising from
disclosure of credit information in connection with Buyer’s secondary marketing
operations and the purchase and sale of mortgages or Servicing Rights thereto;
(tt)    Leaseholds. If the Mortgage Loan is secured by a long‑term residential
lease, (1) the lessor under the lease holds a fee simple interest in the land;
(2) the terms of such lease expressly permit the mortgaging of the leasehold
estate, the assignment of the lease without the lessor’s consent and the
acquisition by the holder of the Mortgage of the rights of the lessee upon
foreclosure or assignment in lieu of foreclosure or provide the holder of the
Mortgage with substantially similar protections; (3) the terms of such lease do
not (a) allow the termination thereof upon the lessee’s default without the
holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default, (b) allow the termination of the lease in the
event of damage or destruction as long as the Mortgage is in existence,
(c) prohibit the holder of the Mortgage from being insured (or receiving
proceeds of insurance) under the hazard insurance policy or policies relating to
the Mortgaged Property or (d) permit any increase in rent other than
pre‑established increases set forth in the lease; (4) the original term of such
lease is not less than 15 years; (5) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note; and
(6) the Mortgaged Property is located in a jurisdiction in which the use of
leasehold estates in transferring ownership in residential properties is a
widely accepted practice;
(uu)    Prepayment Penalty. Each Mortgage Loan is subject to a prepayment
penalty as provided in the related Mortgage Note unless otherwise as set forth
on the Mortgage Loan Schedule related to the Agreement. Each Mortgage Loan that
is subject to a prepayment penalty: (i) prior to the Mortgage Loan’s
origination, the Mortgagor agreed to such premium in exchange for a monetary
benefit, including but not limited to a rate or fee reduction, (ii) prior to the
Mortgage Loan’s origination, the Mortgagor was offered the option of obtaining a
Mortgage Loan that did not require prepayment penalty, (iii) the prepayment
penalty is disclosed to the Mortgagor in the Mortgage Loan documents pursuant to
applicable state and federal law, (iv) the duration of the prepayment period
shall not exceed three (3) years from the date of the note, and (v)
notwithstanding any state or federal law to the contrary, the Servicer shall not
impose such prepayment premium in any instance when the mortgage debt is
accelerated as the result of the borrower’s default in making the loan payments;

LEGAL02/33574838v9    Sch. 3-10

--------------------------------------------------------------------------------




(vv)    Predatory Lending Regulations; High Cost Loans. No Mortgage Loan (a) is
subject to the requirement of the Home Ownership and Equity Protection Act of
1994, Section 226.32 of Regulation Z (“HOEPA”) or any similar state law
(relating to high interest rate credit/lending transactions), (b) is classified
as a High Cost Mortgage Loan, (c) is subject to any law, regulation or rule that
(i) imposes liability on a mortgagee or a lender to a mortgagee for upkeep to a
Mortgaged Property prior to completion of foreclosure thereon, or (ii) imposes
liability on a lender to a mortgagee for acts or omissions of the mortgagee or
otherwise defines a mortgagee in a manner that would include a lender to a
mortgagee, or (d) is a “residential mortgage transaction” within the meaning of
the federal Truth in Lending Act, Regulation Z, 12 CFR Section 226.32, has
either an “annual percentage rate” or “total points and fees” payable by the
borrower that exceeds the applicable thresholds under HOEPA. No Mortgagor was
encouraged or required to select a Mortgage Loan product offered by Seller or
the originator which is a higher cost product designed for less creditworthy
borrowers, unless at the time of the Mortgage Loan’s origination, such Mortgagor
did not qualify taking into account credit history and debt to income ratios for
a lower cost credit product then offered by Seller or originator. If, at the
time of loan application, the Mortgagor qualified for a lower cost credit
product then offered by Seller or the originator’s standard mortgage channel (if
applicable), Seller or the originator directed the Mortgagor towards such
standard mortgage channel, or offered such lower-cost credit product to the
Mortgagor;
(ww)    Ohio Stated Income Exclusion. Each Mortgage Loan with an origination
date on or after January 1, 2007 which is secured by Mortgaged Property located
in Ohio was originated pursuant to a program which requires verification of the
borrower's income in accordance with “Full and Alternative Documentation”
programs as described within the Approved Underwriting Guidelines;
(xx)    Origination. No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan;
(yy)    Single‑premium Credit or Life Insurance Policy. In connection with the
origination of any Mortgage Loan, no proceeds from any Mortgage Loan were used
to purchase any single premium credit insurance policy (e.g., life, mortgage,
disability, accident, unemployment, or health insurance product) or debt
cancellation agreement as a condition of obtaining the extension of credit. No
Mortgagor obtained a prepaid single‑premium credit insurance policy (e.g., life,
mortgage, disability, accident, unemployment, or health insurance product) or
debt cancellation agreement in connection with the origination of the Mortgage
Loan; No proceeds from any Mortgage Loan were used to purchase single premium
credit insurance policies (e.g., life, mortgage, disability, accident,
unemployment, or health insurance product) or debt cancellation agreements as
part of the origination of, or as a condition to closing, such Mortgage Loan;
(zz)    Tax Service Contract; Flood Certification Contract. Each Mortgage Loan
is covered by a paid in full, life of loan, tax service contract and a paid in
full, life of loan, flood certification contract and each of these contracts is
assignable to Buyer;
([[)    Qualified Mortgage. The Mortgage Loan is a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Code;
(aaa)    Regarding the Mortgagor. The Mortgagor is one or more natural persons
and/or trustees for an Illinois land trust or a trustee under a “living trust”
and such “living trust” is in compliance with Fannie Mae guidelines for such
trusts;

LEGAL02/33574838v9    Sch. 3-11

--------------------------------------------------------------------------------




(bbb)    Recordation. Each original Mortgage was recorded and, except for those
Mortgage Loans subject to the MERS identification system, all subsequent
assignments of the original Mortgage (other than the assignment to Buyer) have
been recorded in the appropriate jurisdictions wherein such recordation is
necessary to perfect the lien thereof as against creditors of Seller, or is in
the process of being recorded;
(ccc)    FICO Scores. Each Mortgage Loan has a non‑zero FICO score. No Mortgage
Loan has a Mortgagor with a FICO score of less than 640;
(ddd)    Compliance with Anti‑Money Laundering Laws. Seller has complied with
all applicable anti‑money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti‑Money Laundering
Laws”); Seller has established an anti‑money laundering compliance program as
required by the Anti‑Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti‑Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by the said Mortgagor
to purchase the property in question, and maintains, and will maintain,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti‑Money Laundering Laws;
(eee)    Illinois Mortgage Loans. All Mortgage Loans originated on or after
September 1, 2006 secured by property located in Cook County, Illinois are
recordable at the time of origination;
(fff)    Georgia Mortgage Loans. No Mortgage Loan was originated on or after
October 1, 2002 and before March 7, 2003, which is governed by the Georgia Fair
Lending Act;
(ggg)    Subprime Mortgage Loans. No Mortgage Loan is a “Subprime Home Loan” as
defined in New York Banking Law 6-m, effective September 1, 2008;
(hhh)    Balloon Mortgage Loans. No Mortgage Loan is a balloon mortgage loan
that has an original stated maturity of less than seven (7) years;
(iii)    Adjustable Rate Mortgage Loans. Each Mortgage Loan that is an
adjustable rate Mortgage Loan and that has a residential loan application date
on or after September 13, 2007, complies in all material respects with the
Interagency Statement on Subprime Mortgage Lending, 72 FR 37569 (July 10, 2007),
regardless of whether the Mortgage Loan’s originator or Seller is subject to
such statement as a matter of law;
(jjj)    Fannie Mae Mortgage Loans. Each Mortgage Loan that is subject to a
Takeout Commitment with Fannie Mae as the Approved Investor had a principal
balance at its origination that did not exceed Fannie Mae’s conforming loan
limits as of the Purchase Date;
(kkk)    Freddie Mac Mortgage Loans. Each Mortgage Loan that is subject to a
Takeout Commitment with Freddie Mac as the Approved Investor had a principal
balance at its origination that did not exceed Freddie Mac’s conforming loan
limits as of the Purchase Date;
(lll)    Nontraditional Mortgage Loan. Each Mortgage Loan that is a
“nontraditional mortgage loan” within the meaning of the Interagency Guidance on
Nontraditional Mortgage Product Risks, 71 FR 58609 (October 4, 2006), and that
has a residential loan application date on or after September 13, 2007, complies
in all material respects with such guidance, regardless of whether the Mortgage
Loan’s originator or Seller is subject to such guidance as a matter of law;

LEGAL02/33574838v9    Sch. 3-12

--------------------------------------------------------------------------------




(mmm)    Mandatory Arbitration. No Mortgage Loan is subject to mandatory
arbitration;
(nnn)    Federal Home Loan Bank. No Mortgage Loan sold by Seller hereunder is
expressly prohibited by the Federal Home Loan Bank of New York’s Member Products
Guide;
(ooo)    Wet Loans. With respect to each Mortgage Loan that is a Wet Loan, (i)
such Mortgage Loan (other than a Mortgage Loan originated in the State of New
York) is covered by a duly authorized, executed, delivered and enforceable
Closing Protection Letter, and (ii) the Settlement Agent has been instructed in
writing by the applicable Seller to hold the related Mortgage Loan documents as
agent and bailee for Buyer or Buyer agent and to promptly forward such Mortgage
Loan documents to Buyer; and
(ppp)    FHA Mortgage Insurance; VA Mortgage Loan Guaranty. With respect to the
FHA Loans, the FHA Mortgage Insurance Contract is in full force and effect and
there exists no impairment to full recovery without indemnity to HUD or the FHA
under FHA Mortgage Insurance. With respect to the VA Mortgage Loans, the VA
Mortgage Loan Guaranty Agreement is in full force and effect to the maximum
extent stated therein. All necessary steps have been taken to keep such guaranty
or insurance valid, binding and enforceable and each of such is the binding,
valid and enforceable obligation of the FHA and the VA, respectively, to the
full extent thereof, without surcharge, set-off or defense. Each FHA Loan and VA
Mortgage Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.





LEGAL02/33574838v9    Sch. 3-13

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF OPINIONS
See Attached

LEGAL02/33574838v9    Exh. A-1

--------------------------------------------------------------------------------








_________ ____, 20___
Sterling National Bank
650 Fifth Avenue
New York, NY 10019-6108
Dear Sirs and Mesdames:


You have requested our opinion as counsel to M/I Financial Corp., a corporation
organized and existing under the laws of Ohio (the “Seller”), with respect to
certain matters in connection with that certain (i) Master Repurchase Agreement
governing purchases and sales of certain Mortgage Loans, dated November 13, 2012
(the “Repurchase Agreement”), by and between Seller and Sterling National Bank
(the “Buyer”). Capitalized terms not otherwise defined herein have the meanings
set forth in the Repurchase Agreement.
[We] [I] have examined the following documents:


1.
the Repurchase Agreement;

2.
unfiled copies of each financing statements listed on Schedule 1 (collectively,
the “Financing Statements”) naming Seller as Debtor and Buyer as Secured Party
and describing the Repurchase Assets (as defined in the Master Repurchase
Agreement) as to which security interests may be perfected by filing under the
Uniform Commercial Code of the States listed on Schedule 1 (the “Filing
Collateral”), which I understand will be filed in the filing offices listed on
Schedule 1 (the “Filing Offices”);

3.
the reports listed on Schedule 2 as to UCC financing statements (collectively,
the “UCC Search Report”);

4.
such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of Seller contained in the Repurchase
Agreement. [We] [I] have assumed the authenticity of all documents submitted to
me [us] as originals, the genuineness of all signatures, the legal capacity of
natural persons and the conformity to the originals of all documents.
Based upon the foregoing, it is [our] [my] opinion that the execution, delivery
and performance by the Seller Parties of, and the consummation of the
transactions contemplated by the Governing Agreements to which it is a party do
not and will not (a) violate any provision of the Seller Parties’ charter or by
laws, (b) violate any applicable law, rule or regulation, (c) violate any order,
writ, injunction or decree of any court or governmental authority or agency or
any arbitral award applicable to the Seller Parties of which I [we] have
knowledge (after due inquiry) or (d) result in a breach of, constitute a default
under, require any consent under, or result in the acceleration or required
prepayment of any indebtedness

1

--------------------------------------------------------------------------------




pursuant to the terms of, any agreement or instrument of which I have knowledge
(after due inquiry) to which either Seller Party is a party or by which it is
bound or to which it is subject, or (except for the Liens created pursuant to
the Repurchase Agreement) result in the creation or imposition of any Lien upon
any Property of such party pursuant to the terms of any such agreement or
instrument.
    
Very truly yours,



2

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SELLER’S OFFICER’S CERTIFICATE



LEGAL02/33574838v9    Exh. B-1

--------------------------------------------------------------------------------






SELLER’S OFFICER’S CERTIFICATE
The undersigned, __________________ of M/I Financial Corp., an Ohio corporation
(the “Seller”), hereby certifies as follows:
1.    Attached hereto as Exhibit 1 is a copy of the formation documents of the
Seller, as certified by the Secretary of State of the State of Ohio.
2.    Neither any amendment to the formation documents of the Seller nor any
other charter document with respect to the Seller has been filed, recorded or
executed since _______ __, 201__, and no authorization for the filing, recording
or execution of any such amendment or other charter document is outstanding.
3.    Attached hereto as Exhibit 2 is a true, correct and complete copy of the
Code of Regulations of the Seller as in effect as of the date hereof and at all
times since ________ _____, _____.
4.    Attached hereto as Exhibit 3 is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the Seller by unanimous written
consent on _________ __, 2012 (the “Resolutions”). The Resolutions have not been
further amended, modified or rescinded and are in full force and effect in the
form adopted, and they are the only resolutions adopted by the Board of
Directors of the Seller or by any committee of or designated by such Board of
Directors relating to the execution and delivery of, and performance of the
transactions contemplated by the Master Repurchase Agreement dated as of
November 13, 2012 (the “Repurchase Agreement”), between the Seller and Sterling
National Bank (the “Buyer”). Unless otherwise defined herein, terms in the
Repurchase Agreement shall have their respective assigned meanings when used
herein.
5.    The Repurchase Agreement is substantially in the form approved by the
Resolutions or pursuant to authority duly granted by the Resolutions.
6.    Seller is an Ohio corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio and is qualified to transact
business in, and is in good standing under, the laws of the State of Ohio.
7.    No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Seller for the execution, delivery or performance by
such party of the Repurchase Agreement and any other document delivered in
connection with the transactions to which it is a party or for the sales by
Seller under the Repurchase Agreement or the sale of the Repurchase Assets to
Buyer and/or granting of a security interest to Buyer in the Repurchase Assets,
pursuant to the Repurchase Agreement.
8.    There is no action, suit, proceeding or investigation pending or, to the
best of my knowledge, threatened against either the Seller which, in my
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of such party or in any material impairment of
the right or ability of such party to carry on its business substantially as now
conducted or in any material liability on the part of such party or which would
draw into question the validity of the Repurchase Agreement or any other
document delivered in connection with the transactions to which it is a party or
the Mortgage Loans or of any action taken or to be taken in connection with the
transactions contemplated thereby, or which would be reasonably

1

--------------------------------------------------------------------------------




likely to impair materially the ability of such party to perform under the terms
of the Repurchase Agreement or any other document delivered in connection with
the transactions to which it is a party or the Mortgage Loans.
9.    Seller is not an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
10.    The undersigned, as a officers of the Seller or as attorney‑in‑fact, are
authorized to and have signed manually the Repurchase Agreement or any other
document delivered in connection with the transactions contemplated thereby,
were duly elected or appointed, were qualified and acting as such officer or
attorney‑in‑fact at the respective times of the signing and delivery thereof,
and were duly authorized to sign such document on behalf of the Seller, and the
signature of each such person appearing on any such document is the genuine
signature of each such person.
Name                Title                Signature


                                                    




                                                    




                                                    







2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the _____ day of __________________, 2012.
M/I Financial Corp., as Seller


By:

Name:
Title:


1

--------------------------------------------------------------------------------




Exhibit 3 to Officer’s Certificate of the Seller
RESOLUTIONS OF SELLER
Action of the Board of Directors
Without a Meeting
The undersigned, being the directors of M/I Financial Corp., an Ohio corporation
(the “Company”), do hereby consent to the taking of the following action without
a meeting and do hereby adopt the following resolutions by written consent:
WHEREAS, it is in the best interests of the Company to transfer from time to
time to Sterling National Bank (“Buyer”) Mortgage Loans against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Company
such Mortgage Loans at a date certain or on demand, against the transfer of
funds by Company pursuant to the terms of the Repurchase Agreement (as defined
below).
NOW, THEREFORE, be it
RESOLVED, that the execution, delivery and performance by the Company of the
Master Repurchase Agreement (the “Repurchase Agreement”) to be entered into by
the Company and Buyer substantially in the form of the draft dated November 13,
2012, attached hereto as Exhibit A, are hereby authorized and approved and that
the [President] or any [Vice President] (collectively, the “Authorized
Officers”) of the Company be and each of them hereby is authorized and directed
to execute and deliver the Repurchase Agreement to the Buyer with such changes
as the officer executing the same shall approve, his execution and delivery
thereof to be conclusive evidence of such approval;
RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the Company and to do or cause to be done, in the name and on behalf of the
Company, any and all such acts and things, and to execute, deliver and file in
the name and on behalf of the Company, any and all such agreements,
applications, certificates, instructions, receipts and other documents and
instruments, as such Authorized Officer may deem necessary, advisable or
appropriate in order to carry out the purposes of the foregoing resolutions.
RESOLVED, that the proper officers, agents and counsel of the Company are, and
each of such officers, agents and counsel is, hereby authorized for and in the
name and on behalf of the Company to take all such further actions and to
execute and deliver all such other agreements, instruments and documents, and to
make all governmental filings, in the name and on behalf of the Company and such
officers are authorized to pay such fees, taxes and expenses, as advisable in
order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby.


Dated as of:    ___________ ___, 201_


DIRECTORS:
____________________        ____________________    _________________________

2

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SERVICER NOTICE
[Date]
[________________], as Servicer
[ADDRESS]
Attention: ___________
Master Agreement, dated as of November 13, 2012 (the “Agreement”), by and
between M/I Financial Corp. (the “Seller” and Sterling National Bank (the
“Buyer”).
Ladies and Gentlemen:
[___________________] (the “Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain Servicing Agreement between the Servicer and
Seller. Pursuant to the Agreement between Buyer and Seller, the Servicer is
hereby notified that Seller has pledged to Buyer certain mortgage loans which
are serviced by Servicer which are subject to a security interest in favor of
Buyer.
Upon receipt of a Notice of Event of Default from Buyer in which Buyer shall
identify the mortgage loans which are then pledged to Buyer under the Agreement
(the “Mortgage Loans”), the Servicer shall segregate all amounts collected on
account of such Mortgage Loans, hold them in trust for the sole and exclusive
benefit of Buyer, and remit such collections in accordance with Buyer’s written
instructions. Following such Notice of Event of Default, Servicer shall follow
the instructions of Buyer with respect to the Mortgage Loans, and shall deliver
to Buyer any information with respect to the Mortgage Loans reasonably requested
by Buyer.
Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

LEGAL02/33574838v9    Exh. C-1

--------------------------------------------------------------------------------




Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Sterling National Bank,___________________________; Attention:; Telephone:
[_____]; Facsimile:[____].
Very truly yours,
[____________________]
By:
    
Name:
Title:

ACKNOWLEDGED:
[__________________],
    as Servicer
By:        
Title:
Telephone:
Facsimile:







LEGAL02/33574838v9    Exh. C-2

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BAILEE LETTER
STERLING NATIONAL BANK
c/o STERLING NATIONAL MORTGAGE, INC.
98 Cuttermill Road, Suite 200 North
Great Neck, NY 11021
[Date]
[INVESTOR]
[NAME]
[ADDRESS]
Attn:
[BAILEE]
[NAME]
[ADDRESS]
Attn:
Purchase of Mortgage Loans from M/I Financial Corp. (the “Seller”)
Ladies and Gentlemen:
Pursuant to the terms and conditions set forth below, Sterling National Bank, as
Buyer (the “Buyer”) hereby delivers to [NAME] (the “Investor”) or [BAILEE], as
investor’s bailee (the “Bailee”), with this letter, the original executed
promissory note(s) and other documentation, all as set forth on the schedule
attached hereto (the “Mortgage Loan Documentation”) evidencing the mortgage
loan(s) described on the schedule attached hereto (the “Mortgage Loan(s)”).
Buyer is the owner of, or has a perfected first lien security interest in the
Mortgage Loan(s) under the Master Repurchase Agreement dated November 13, 2012
(the “Repurchase Agreement”) between Buyer and Seller and expressly retains and
reserves all of its rights in the Mortgage Loan(s), the Mortgage Loan
Documentation and all related security instruments, files, and documents (the
“Loan Documents”) until the Investor has paid Buyer the Purchase Amount (as
hereinafter defined) for the Mortgage Loan(s) in accordance with this letter.
By taking physical possession of this letter, the Mortgage Loan Documentation
and the other Loan Documents, the Investor and Bailee each hereby agrees: (i)
that the Bailee shall hold in trust, as bailee for Buyer, the Mortgage Loan
Documentation and all Loan Documents that it receives related to the Mortgage
Loan(s), until its status as bailee is terminated as set forth herein; (ii) that
the Bailee shall not release or deliver, and the Bailee and Seller shall not
authorize the release or delivery of any of the Mortgage Loan Documentation or
any other Loan Documentation to Seller or any other person or take any other
action with respect to the Mortgage Loan Documentation or any Loan Document
which release, delivery or other action could cause the interest of Buyer to
become unperfected or which could otherwise jeopardize the interest of Buyer in
the Mortgage Loan(s); (iii) that Seller shall not deliver, or to cause to be
delivered, the Purchase Amount (as defined below) only to the account set forth
below pursuant to the terms set forth below and to honor a change in such terms
only upon receipt of written instruction by Buyer; (iv) that the Bailee shall

LEGAL02/33574838v9    Exh. D-1

--------------------------------------------------------------------------------




return the Mortgage Loan Documentation immediately to Buyer at the address above
(A) upon receipt of a written request by Buyer, (B) in the event that the
Investor elects not to purchase the Mortgage Loan(s), (C) in the event that the
Mortgage Loan Documentation requires completion and/or correction; or (D) within
thirty (30) days following receipt of the Mortgage Loan Documentation if the
Investor has failed to purchase the Mortgage Loan(s) by such time and (v) that
Seller shall remit the Purchase Amount to the account set forth below or in
accordance with the written instructions of Buyer. Please note that should the
Investor remit the Purchase Amount to any other entity or Person, Buyer will not
consider the Purchase Amount to have been paid and will not release its interest
or terminate the responsibilities of the Bailee as bailee for Buyer until the
Purchase Amount has been properly remitted to the account set forth herein.
Buyer agrees that its interest in the Mortgage Loan(s) shall be fully released
and the responsibilities of the Investor and Bailee shall terminate upon the
Investor’s irrevocable payment to Buyer of an amount (the “Purchase Amount”)
equal to the greater of (1) the purchase price for the Mortgage Loan(s) agreed
to by the Investor and Seller and (2) Repurchase Price in respect of the
Mortgage Loan(s). If Buyer consents to, or otherwise accepts, the payment of a
Purchase Amount for the Mortgage Loan(s) that is less than the amount of the
outstanding Transactions with respect to the Mortgage Loan(s), as set forth in
clause (2) of the preceding sentence, Buyer shall release its interest in the
Mortgage Loan(s) only upon full payment of the remaining outstanding
Transactions (as defined in the Repurchase Agreement) with respect to such
Mortgage Loan(s). All payments by the Investor shall be remitted via federal
funds pursuant to the following wire transfer instructions:
[BANK]        

ABA#

A/C#

Account #
By acceptance of the Mortgage Loan Documentation on behalf of Investor, Bailee
and Investor each agrees to be bound by the terms of this letter (regardless of
whether Bailee or Investor has executed same). In the event of any inconsistency
between the provisions of this letter and the provisions of any other instrument
or document delivered by Buyer to the Bailee or Investor with this letter or in
connection with the Mortgage Loan(s), including, without limitation, any
“release” or similar document, the provisions of this letter shall control.


Sincerely,
STERLING NATIONAL BANK
as Buyer
By: STERLING NATIONAL MORTGAGE, INC.
as Agent

LEGAL02/33574838v9    Exh. D-2

--------------------------------------------------------------------------------




By:
    
Name:
Title:

IRREVOCABLY ACKNOWLEDGED AND AGREED TO:
[INVESTOR]
BY:


TITLE:

DATE:

IRREVOCABLY ACKNOWLEDGED AND AGREED TO:
[BAILEE]
BY:


TITLE:

DATE:






LEGAL02/33574838v9    Exh. D-3

--------------------------------------------------------------------------------




EXHIBIT E
POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that M/I Financial Corp. (“Seller”) hereby
irrevocably constitutes and appoints Sterling National Bank (“Buyer”) and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion:
(a)    in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated
or modified) dated November 13, 2012 (the “Assets”) and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Buyer for the purpose of collecting any and all such
moneys due with respect to any other assets whenever payable;
(ii)    to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;
(iii)    (A) to direct any party liable for any payment under any Assets to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (B) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Assets; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (E) to defend any suit, action or proceeding brought
against Seller with respect to any Assets; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as Buyer may deem appropriate;
and (G) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any Assets as fully and completely as though Buyer
were the absolute owner thereof for all purposes, and to do, at Buyer’s option
and Seller’s expense, at any time, and from time to time, all acts and things
which Buyer deems necessary to protect, preserve or realize upon the Assets and
Buyer’s Liens thereon and to effect the intent of this Agreement, all as fully
and effectively as Seller might do;
(iv)    for the purpose of carrying out the transfer of servicing with respect
to the Assets from Seller to a successor servicer appointed by Buyer in its sole
good faith discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole good faith discretion;
(v)    for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.
Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

LEGAL02/33574838v9    Exh. E-1

--------------------------------------------------------------------------------




Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.
The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.
Special Language Required to Comply with New York Law:
CAUTION TO THE PRINCIPAL:


Your Power of Attorney is an important document. As the “principal,” you give
the person whom you choose (your “agent”) authority to spend your money and sell
or dispose of your property during your lifetime without telling you. You do not
lose your authority to act even though you have given your agent similar
authority.


When your agent exercises this authority, he or she must act according to any
instructions you have provided or, where there are no specific instructions, in
your best interest. “Important Information for the Agent” at the end of this
document describes your agent's responsibilities.


Your agent can act on your behalf only after signing the Power of Attorney
before a notary public.


You can request information from your agent at any time. If you are revoking a
prior Power of Attorney by executing this Power of Attorney, you should provide
written notice of the revocation to your prior agent(s) and to the financial
institutions where your accounts are located.


You can revoke or terminate your Power of Attorney at any time for any reason as
long as you are of sound mind. If you are no longer of sound mind, a court can
remove an agent for acting improperly.


Your agent cannot make health care decisions for you. You may execute a “Health
Care Proxy” to do this.


The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15. This law is available at a law library, or
online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.



LEGAL02/33574838v9    Exh. E-2

--------------------------------------------------------------------------------




If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.
IMPORTANT INFORMATION FOR THE AGENT:


When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal. This relationship
imposes on you legal responsibilities that continue until you resign or the
Power of Attorney is terminated or revoked. You must:


(1) act according to any instructions from the principal, or, where there are no
instructions, in the principal's best interest;


(2) avoid conflicts that would impair your ability to act in the principal's
best interest;


(3) keep the principal's property separate and distinct from any assets you own
or control, unless otherwise permitted by law;


(4) keep a record or all receipts, payments, and transactions conducted for the
principal; and


(5) disclose your identity as an agent whenever you act for the principal by
writing or printing the principal's name and signing your own name as “agent” in
either of the following manner: (Principal's Name) by (Your Signature) as Agent,
or (your signature) as Agent for (Principal's Name).


You may not use the principal's assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney. If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal's best interest. You may resign by giving written
notice to the principal and to any co-agent, successor agent, monitor if one has
been named in this document, or the principal's guardian if one has been
appointed. If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.


Liability of agent:


The meaning of the authority given to you is defined in New York's General
Obligations Law, Article 5, Title 15. If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]



LEGAL02/33574838v9    Exh. E-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed this
___ day of ___________, 2012.




M/I Financial Corp.
(Seller)




By:     _______________________________    
    Name:
    Title:





Signature Page to the Power of Attorney

--------------------------------------------------------------------------------




IN WITNESS WHEREOF Buyer has caused this Power of Attorney to be executed and
Buyer’s seal to be affixed this ___ day of ____________, 2012.




Sterling National Bank
(Buyer)


By:     _______________________________
Name:
    Title:

Signature Page to the Power of Attorney

--------------------------------------------------------------------------------




Acknowledgment of Execution by Seller (Principal):
STATE OF     )

                )    ss.:

COUNTY OF         )
On the ___ day of ___________, 2012 before me, the undersigned, a Notary Public
in and for said State, personally appeared                                   ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity as
__________________________________ for M/I Financial Corp. and that by his
signature on the instrument, the person upon behalf of which the individual
acted, executed the instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________

Notary Public
My Commission expires                             

Signature Page to the Power of Attorney

--------------------------------------------------------------------------------




Acknowledgment of Execution by Buyer (Agent):
STATE OF     )

                )    ss.:

COUNTY OF              )
On the ____ day of ___________, 201_ before me, the undersigned, a Notary Public
in and for said State, personally appeared                                   ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity as
____________________________________ for Sterling National Bank and that by his
signature on the instrument, the person upon behalf of which the individual
acted, executed the instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________

Notary Public
My Commission expires                             







Signature Page to the Power of Attorney

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
I, ___________________, do hereby certify that I am the [duly elected, qualified
and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of M/I Financial Corp.
(“Reporting Party”). This Certificate is delivered to you in connection with
Section 12(d)(iv) of the Master Repurchase Agreement dated as of November 13,
2012, between Reporting Party and Sterling National Bank (as amended from time
to time, the “Agreement”), as the same may have been amended from time to time.
Capitalized terms shall have the meaning set forth in the Agreement. I hereby
certify that, as of the date of the financial statements attached hereto and as
of the date hereof, M/I Financial Corp. is and has been in compliance with all
the terms of the Agreement and, without limiting the generality of the
foregoing, I certify that:
Maintenance of Tangible Net Worth. Seller has maintained a Tangible Net Worth of
not less than $10,000,000. A detailed summary of the calculation of Seller’s
Tangible Net Worth is set forth on Schedule 1 hereto.
Maintenance of Ratio of Indebtedness to Tangible Net Worth. Seller has
maintained the ratio of (a) Indebtedness to (b) Tangible Net Worth no greater
than 10:1. A detailed summary of the calculation of Seller’s ratio of
Indebtedness to Tangible Net Worth is set forth on Schedule 1 hereto.
Maintenance of Profitability. Seller has not permitted, for any Test Period, Net
Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00. A detailed
summary of the calculation of Seller’s Net Income is set forth on Schedule 1
hereto.
Guarantees. Seller has not created, incurred, assumed or suffered to exist any
Guarantees, except to the extent reflected in the Seller’s Financial Statements
or notes thereto.
Total Warehouse Capacity. Seller has ensured that the Maximum Aggregate Purchase
Price does not exceed 50% of its total the aggregate maximum availability under
its Warehouse Facilities (whether drawn or undrawn).
Maintenance of Liquidity. The Seller has ensured that, as of the end of each
calendar month, it has cash and Cash Equivalents (excluding Restricted Cash or
cash pledged to Persons other than Buyer), in an amount not less than
$5,000,000.
Warehouse Lines. All warehouse lines of Seller existing on the date hereof are
listed on Schedule 3 hereto.
Limitation on Dividends and Distributions. Upon the occurrence and after the
continuance of an Event of Default, Seller has not made any payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Seller, whether now or hereafter outstanding, or made any other distribution
or dividend in respect of any of the foregoing or to any shareholder or equity
owner of Seller, either directly or indirectly, whether in cash or property or
in obligations of Seller or any of its consolidated Subsidiaries.
Financial Statements. The financial statements attached fairly present in all
material respects

LEGAL02/33574838v9    Exh. F-1

--------------------------------------------------------------------------------




the financial condition and results of operations of Seller and its consolidated
Subsidiaries and the financial condition and results of operations of Seller, in
accordance with GAAP, consistently applied, as at the end of, and for, the
calendar month ending on [DATE] (subject to normal year-end adjustments).
Originations. Attached hereto as Schedule 2 is a true and correct summary of all
Mortgage Loans originated by Seller for the calendar month ending [DATE] and for
the year to date ending [DATE].
Documentation. Seller has performed the documentation procedures required by its
operational guidelines with respect to endorsements and assignments, including
the recordation of assignments, or has verified that such documentation
procedures have been performed by a prior holder of such Mortgage Loan.
Compliance. Seller has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition, contained in the
Agreement and the other Program Agreements to be observed, performed and
satisfied by it. [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]
Regulatory Action. Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened. Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business. [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]
No Default. No Default or Event of Default has occurred or is continuing. [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]

LEGAL02/33574838v9    Exh. F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.
M/I Financial Corp.
By:    
Name:    
Title:    







LEGAL02/33574838v9    Exh. F-3

--------------------------------------------------------------------------------




SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE
CALCULATIONS OF FINANCIAL COVENANTS

As of the month ended: [Date]
Covenant
Actual
Requirement
Compliance
(Y/N)
TNW (including Sub Debt)*
 
 
 
Leverage**
 
 
 
Quarterly Profitability ***
 
 
 



*
TNW Calculation


Book Net Worth
 
Less:
 
Prepaid Expenses
 
Intercompany Receivables
 
Employee Receivables
 
Restricted Cash
 
Deposits
 
Goodwill
 
Other
 
Tangible Net Worth
 





**


Leverage:
 
Indebtedness (excluding Sub Debt)
 
TNW (including Sub Debt)
 



***


Net Income:
 
Monthly
 
As of Most Recent Quarter
 






LEGAL02/33574838v9    Exh. F-4

--------------------------------------------------------------------------------




SCHEDULE 2 to OFFICER’S COMPLIANCE CERTIFICATE


PRODUCTION INFORMATION (banked)


 
Monthly
Year to Date
Conventional Conforming
 
 
FHA/VA
 
 
Agency High Balance
 
 
Jumbo
 
 
TOTAL
 
 
% Refinance
 
 
% Purchase
 
 
% Retail
 
 
% Wholesale
 
 






LEGAL02/33574838v9    Exh. F-5

--------------------------------------------------------------------------------




SCHEDULE 3 to OFFICER’S COMPLIANCE CERTIFICATE


WAREHOUSE LINES




 
Line Amount
Amount Outstanding
Expiration Date
Sterling National Bank
 
 
 
Comerica Bank
 
 
 
 
 
 
 








LEGAL02/33574838v9    Exh. F-6